Exhibit 10.1

 

SECOND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

HIGHWOODS REALTY LIMITED PARTNERSHIP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

  

DEFINED TERMS

   1

ARTICLE 2

  

ORGANIZATIONAL MATTERS

   13

Section 2.1

  

Organization and Continuation

   13

Section 2.2

  

Name

   13

Section 2.3

  

Registered Office and Agent; Principal Office

   13

Section 2.4

  

Power of Attorney

   14

Section 2.5

  

Term

   15

ARTICLE 3

  

PURPOSE

   15

Section 3.1

  

Purpose and Business

   15

Section 3.2

  

Powers

   15

ARTICLE 4

  

CAPITAL CONTRIBUTIONS

   16

Section 4.1

  

Capital Contributions of the Partners

   16

Section 4.2

  

Issuances of Additional Partnership Interests

   16

Section 4.3

  

Contribution of Proceeds of Issuance of REIT Shares

   18

Section 4.4

  

No Preemptive Rights

   18

Section 4.5

  

Eakin & Smith Acquisition

   18

Section 4.6

  

The Crocker Merger

   18

ARTICLE 5

  

DISTRIBUTIONS

   19

Section 5.1

  

Requirement and Characterization of Distributions

   19

Section 5.2

  

Amounts Withheld

   19

Section 5.3

  

Distributions Upon Liquidation

   20

ARTICLE 6

  

ALLOCATIONS

   20

Section 6.1

  

Allocations For Capital Account Purposes

   20

Section 6.2

  

Other Allocation Rules

   20

ARTICLE 7

  

MANAGEMENT AND OPERATIONS OF BUSINESS

   21

Section 7.1

  

Management

   21

Section 7.2

  

Certificate of Limited Partnership

   24

Section 7.3

  

Restrictions on General Partner Authority

   25

Section 7.4

  

Reimbursement of the General Partner

   25

Section 7.5

  

Outside Activities of the General Partner

   26

Section 7.6

  

Contracts with Affiliates

   27

Section 7.7

  

Indemnification

   27

Section 7.8

  

Liability of the General Partner

   30

Section 7.9

  

Other Matters Concerning the General Partner

   30

Section 7.10

  

Title to Partnership Assets

   31

Section 7.11

  

Reliance by Third Parties

   31

ARTICLE 8

  

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

   32

Section 8.1

  

Limitation of Liability

   32

Section 8.2

  

Management of Business

   32

Section 8.3

  

Outside Activities of Limited Partners

   32

Section 8.4

  

Return of Capital

   33

 

i



--------------------------------------------------------------------------------

Section 8.5

  

Rights of Limited Partners Relating to the Partnership

   33

Section 8.6

  

Redemption Right

   34

ARTICLE 9

  

BOOKS, RECORDS, ACCOUNTING AND REPORTS

   35

Section 9.1

  

Records and Accounting

   35

Section 9.2

  

Partnership Year

   36

Section 9.3

  

Reports

   36

ARTICLE 10

  

TAX MATTERS

   36

Section 10.1

  

Preparation of Tax Returns

   36

Section 10.2

  

Tax Elections

   37

Section 10.3

  

Tax Matters Partner

   37

Section 10.4

  

Organizational Expenses

   38

Section 10.5

  

Withholding

   38

ARTICLE 11

  

TRANSFERS AND WITHDRAWALS

   39

Section 11.1

  

Transfer

   39

Section 11.2

  

Transfer of General Partner’s Partnership Interests

   40

Section 11.3

  

Limited Partners’ Rights to Transfer

   40

Section 11.4

  

Substituted Limited Partners

   41

Section 11.5

  

Assignees

   41

Section 11.6

  

General Provisions

   42

ARTICLE 12

  

ADMISSION OF PARTNERS

   42

Section 12.1

  

Admission of Successor General Partner

   42

Section 12.2

  

Admission of Additional Limited Partners

   43

Section 12.3

  

Amendment of Agreement and Certificate of Limited Partnership

   43

ARTICLE 13

  

DISSOLUTION, LIQUIDATION AND TERMINATION

   44

Section 13.1

  

Dissolution

   44

Section 13.2

  

Winding Up

   45

Section 13.3

  

Negative Capital Accounts

   46

Section 13.4

  

Deemed Distribution and Recontribution

   46

Section 13.5

  

Rights of Limited Partners

   47

Section 13.6

  

Notice of Dissolution

   47

Section 13.7

  

Termination of Partnership and Cancellation of Certificate of Limited
Partnership

   47

Section 13.8

  

Reasonable Time for Winding-Up

   47

Section 13.9

  

Waiver of Partition

   47

ARTICLE 14

  

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

   47

Section 14.1

  

Amendments

   47

Section 14.2

  

Meetings of the Partners

   49

ARTICLE 15

  

GENERAL PROVISIONS

   50

Section 15.1

  

Addresses and Notice

   50

Section 15.2

  

Titles and Captions

   50

Section 15.3

  

Pronouns and Plurals

   50

Section 15.4

  

Further Action

   50

Section 15.5

  

Binding Effect

   51

Section 15.6

  

Creditors

   51

 

ii



--------------------------------------------------------------------------------

Section 15.7

  

Waiver

   51

Section 15.8

  

Counterparts

   51

Section 15.9

  

Applicable Law

   51

Section 15.10

  

Invalidity of Provisions

   51

Section 15.11

  

Entire Agreement

   51

ARTICLE 16

  

CONSOLIDATION, MERGER OR SALE OF ASSETS OF THE GENERAL PARTNER

   52

Section 16.1

  

Triggering Events

   52

Section 16.2

  

From and After the Occurrence of a Triggering Event

   52

Section 16.3

  

Additional Issuer Covenants

   57

Section 16.4

  

Application to Later Transactions

   58

Section 16.5

  

Waivers and Amendments

   58

EXHIBIT B

  

CAPITAL ACCOUNT MAINTENANCE

   1

EXHIBIT C

  

SPECIAL ALLOCATION RULES

   1

EXHIBIT D

  

VALUE OF CONTRIBUTED PROPERTY

   1

EXHIBIT E

  

NOTICE OF REDEMPTION

   1

EXHIBIT F

  

INDEMNIFICATION UNDER SECTION 7.7(I)

   1

EXHIBIT G

  

CLASS B UNITS

   1

EXHIBIT H

   DESIGNATION OF THE VOTING POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE,
PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS AND QUALIFICATIONS, LIMITATIONS
OR RESTRICTIONS OF THE SERIES A PREFERRED PARTNERSHIP UNITS    1

EXHIBIT I

   DESIGNATION OF THE VOTING POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE,
PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS AND QUALIFICATIONS, LIMITATIONS
OR RESTRICTIONS OF THE SERIES B PREFERRED PARTNERSHIP UNITS    1

EXHIBIT J

   DESIGNATION OF THE VOTING POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE,
PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS AND QUALIFICATIONS, LIMITATIONS
OR RESTRICTIONS OF THE SERIES D PREFERRED PARTNERSHIP UNITS    1

 

 

iii



--------------------------------------------------------------------------------

SECOND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

HIGHWOODS REALTY LIMITED PARTNERSHIP

 

THIS SECOND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF HIGHWOODS REALTY
LIMITED PARTNERSHIP (the “Agreement”), dated as of January 1, 2000, integrates
into one document (i) the First Amended and Restated Agreement of Limited
Partnership, dated as of June 14, 1994, by and among Highwoods Properties, Inc.,
a Maryland corporation, as the General Partner, and the Persons whose names were
set forth on Exhibit A thereto, as the Limited Partners, and (ii) all prior
amendments thereto.

 

ARTICLE 1

DEFINED TERMS

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Act” means the North Carolina Revised Uniform Limited Partnership Act, as it
may be amended from time to time, and any successor to such statute.

 

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.2 hereof and who is shown as such on the
books and records of the Partnership.

 

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Partnership Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5), and (6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership Year.

 

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Exhibit B hereof. Once an Adjusted Property is deemed
distributed by, and recontributed to, the Partnership for federal income tax
purposes upon a termination thereof pursuant to Section 708 of the Code, such
property shall thereafter constitute a Contributed Property until the Carrying
Value of such property is further adjusted pursuant to Exhibit B hereof.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person, (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests, or
(iv) any officer, director, general partner or trustee of such Person or of any
Person referred to in clauses (i), (ii), (iii) above.

 

“Agreed Value” means (i) in the case of any Contributed Property set forth in
Exhibit D and as of the time of its contribution to the Partnership, the Agreed
Value of such property as set forth in Exhibit D, which value shall reflect any
liabilities either assumed by the Partnership upon such contribution or to which
such property is subject when contributed, (ii) in the case of any Contributed
Property not set forth in Exhibit D and as of the time of its contribution to
the Partnership, the 704(c) Value of such property, reduced by any liabilities
either assumed by the Partnership upon such contribution or to which such
property is subject when contributed, and (iii) in the case of any property
distributed to a Partner by the Partnership, the Partnership’s Carrying Value of
such property at the time such property is distributed, reduced by any
indebtedness either assumed by such Partner upon such distribution or to which
such property is subject at the time of distribution as determined under Section
752 of the Code and the Regulations thereunder.

 

“Agreement” means this Second Restated Agreement of Limited Partnership, as it
may be amended, supplemented or restated from time to time.

 

“Articles of Incorporation” means the Amended and Restated Articles of
Incorporation of the General Partner filed in the State of Maryland on June 10,
1994, and amended or restated from time to time.

 

“Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5.

 

“Available Cash” means, with respect to any period for which such calculation is
being made, (i) the sum of:

 

(a) the Partnership’s Net Income or Net Loss (as the case may be) for such
period;

 

(b) Depreciation and all other noncash charges deducted in determining Net
Income or Net Loss for such period;

 

(c) the amount of any reduction in the reserves of the Partnership referred to
in clause (ii)(f) below (including, without limitation, reductions resulting
because the General Partner determines such amounts are no longer necessary);

 

2



--------------------------------------------------------------------------------

(d) the excess of proceeds from the sale, exchange, disposition, or refinancing
of Partnership property for such period over the gain, if any, recognized from
such sale, exchange, disposition, or refinancing during such period (excluding
Terminating Capital Transactions); and

 

(e) all other cash received by the Partnership for such period that was not
included in determining Net Income or Net Loss for such period;

 

  (ii) less the sum of:

 

(a) all principal debt payments made by the Partnership during such period;

 

(b) capital expenditures made by the Partnership during such period;

 

(c) investments in any entity (including loans made thereto) to the extent that
such investments are not otherwise described in clause (ii)(a) or (ii)(b);

 

(d) all other expenditures and payments not deducted in determining Net Income
or Net Loss for such period;

 

(e) any amount included in determining Net Income or Net Loss for such period
that was not received by the Partnership during such period;

 

(f) the amount of any increase in reserves during such period which the General
Partner determines to be necessary or appropriate in its sole and absolute
discretion;

 

(g) the amount of any working capital accounts and other cash or similar
balances which the General Partner determines to be necessary or appropriate, in
its sole and absolute discretion; and

 

(h) the amount which is not available for distribution due to regulatory, legal
or other restrictions.

 

Notwithstanding the foregoing, Available Cash shall not include any cash
received or reductions in reserves, or take into account any disbursements made
or reserves established, after commencement of the dissolution and liquidation
of the Partnership.

 

“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to Exhibit
B and the hypothetical balance of such Partner’s Capital Account computed as if
it had been maintained strictly in accordance with federal income tax accounting
principles.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Capital Account” means the Capital Account maintained for a Partner pursuant to
Exhibit B hereof.

 

“Capital Contribution” means, with respect to any Partner, any cash, cash
equivalents or the Agreed Value of Contributed Property which such Partner
contributes or is deemed to contribute to the Partnership pursuant to Sections
4.1, 4.2, or 4.3 hereof.

 

“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the 704(c) Value of such property, reduced (but not below zero) by all
Depreciation with respect to such Property charged to the Partners’ Capital
Accounts following the contribution of or adjustment with respect to such
Property, and (ii) with respect to any other Partnership property, the adjusted
basis of such property for federal income tax purposes, all as of the time of
determination. The Carrying Value of any property shall be adjusted from time to
time in accordance with Exhibit B hereof, and to reflect changes, additions or
other adjustments to the Carrying Value for dispositions and acquisitions of
Partnership properties, as deemed appropriate by the General Partner.

 

“Cash Amount” means an amount of cash per Partnership Unit equal to the Value on
the Valuation Date of the REIT Shares Amount.

 

“Certificate” means the Certificate of Limited Partnership relating to the
Partnership filed in the office of the North Carolina Secretary of State, as
amended from time to time in accordance with the terms hereof and the Act.

 

“Class A Unit” means a Partnership Unit other than a Class B Unit or any other
Partnership Unit that is specifically designated by the General Partner pursuant
to Section 4.2 as being of another class of Partnership Units.

 

“Class B Units” means a Partnership Unit with such designations, preferences,
rights, powers and duties as are described in Exhibit G.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

 

“Common Partnership Unit” means a Partnership Unit that is not a Preferred
Partnership Unit.

 

4



--------------------------------------------------------------------------------

“Consent” means the consent or approval of a proposed action by a Partner given
in accordance with Section 14.2 hereof.

 

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed or deemed contributed
to the Partnership (including deemed contributions to the Partnership on
termination and reconstitution thereof pursuant to Section 708 of the Code).
Once the Carrying Value of a Contributed Property is adjusted pursuant to
Exhibit B hereof, such property shall no longer constitute a Contributed
Property for purposes of Exhibit B hereof, but shall be deemed an Adjusted
Property for such purposes.

 

“Conversion Factor” means 1.0, provided that in the event that the General
Partner (i) declares or pays a dividend on its outstanding REIT Shares in REIT
Shares or makes a distribution to all holders of its outstanding REIT Share in
REIT Shares; (ii) subdivides its outstanding REIT Shares; or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Conversion
Factor shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
assuming for such purpose that such dividend, distribution, subdivision or
combination has occurred as of such time, and the denominator of which shall be
the actual number of REIT Shares (determined without the above assumption)
issued and outstanding on the record date for such dividend, distribution,
subdivision or combination. Any adjustment to the Conversion Factor shall become
effective immediately after the effective date of such event retroactive to the
record date, if any, for such event.

 

“Depreciation” means, for each Partnership Year an amount equal to the federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the General Partner.

 

“Dissolution Event” has the meaning set forth in Section 13.1.

 

“Effective Date” means the date of closing of the initial public offering of
REIT Shares pursuant to that certain purchase agreement among the General
Partner and Merrill Lynch & Co., Prudential Securities Incorporated, The
Robinson-Humphrey Company, Inc., and Scott & Stringfellow, Inc., as
representatives of the underwriters.

 

“General Partner” means Highwoods Properties, Inc., in its capacity as the
general partner of the Partnership, or its successors as general partner of the
Partnership.

 

5



--------------------------------------------------------------------------------

“General Partner Interest” means a Partnership Interest held by the General
Partner that is a general partnership interest. A General Partner Interest may
be expressed as a number of Partnership Units.

 

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

 

“Immediate Family” means, with respect to any natural Person, such natural
Person’s spouse and such natural Person’s natural or adoptive parents,
descendants, nephews, nieces, brothers, and sisters.

 

“Incapacity” or “Incapacitated” means, (i) as to any individual Partner, death,
total physical disability or entry by a court of competent jurisdiction
adjudicating him incompetent to manage his Person or his estate; (ii) as to any
corporation which is a Partner, the filing of a certificate of dissolution, or
its equivalent, for the corporation or the revocation of its charter; (iii) as
to any partnership which is a Partner, the dissolution and commencement of
winding up of the partnership; (iv) as to any estate which is a Partner, the
distribution by the fiduciary of the estate’s entire interest in the
Partnership; (v) as to any trustee of a trust which is a Partner, the
termination of the trust (but not the substitution of a new trustee); or (vi) as
to any Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner, (c) the Partner
executes and delivers a general assignment for the benefit of the Partner’s
creditors, (d) the Partner files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Partner in any proceeding of the nature described in clause (b) above, (e) the
Partner seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Partner or for all or any substantial part of the
Partner’s properties, (f) any proceeding seeking liquidation, reorganization or
other relief of or against such Partner under any bankruptcy, insolvency or
other similar law now or hereafter in effect has not been dismissed within one
hundred twenty (120) days after the commencement thereof, (g) the appointment
without the Partner’s consent or acquiescence of a trustee, receiver or
liquidator has not been vacated or stayed within ninety (90) days of such
appointment, or (h) an appointment referred to in clause (g) which has been
stayed is not vacated within ninety (90) days after the expiration of any such
stay.

 

“Indemnitee” means (i) any Person made a party to a proceeding by reason of (A)
his status as the General Partner, or a director or officer of the Partnership
or the General Partner, or (B) his or its liabilities, pursuant to a loan
guarantee or otherwise, for any indebtedness of the Partnership or any
Subsidiary of the Partnership (including, without limitation, any indebtedness
which the Partnership or any Subsidiary of the Partnership has assumed or taken
assets subject to), and (ii) such other Persons (including Affiliates of the
General Partner or the Partnership) as the General Partner may designate from
time to time (whether before or after the event giving rise to potential
liability), in its sole and absolute discretion.

 

6



--------------------------------------------------------------------------------

“Limited Partner” means the General Partner and any other Person named as a
Limited Partner in Exhibit A attached hereto, as such Exhibit may be amended
from time to time, or any Substituted Limited Partner or Additional Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.

 

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Partners and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Limited Partner Interest may be expressed as a number of
Partnership Units.

 

“Liquidation Preference Amount” means, with respect to any Preferred Partnership
Unit, the amount payable with respect to such Preferred Partnership Unit (as
established by the instrument designating such Preferred Partnership Units) upon
the voluntary or involuntary dissolution, liquidation or winding up of the
Partnership, or upon the earlier redemption of such Preferred Partnership Units,
as the case may be.

 

“Liquidator” has the meaning set forth in Section 13.2.

 

“Net Income” means, for any Partnership Year or any portion of a Partnership
Year, the excess, if any, of the Partnership’s items of income and gain for such
Partnership Year over the Partnership’s items of loss and deduction for such
Partnership Year. The items included in the calculation of Net Income shall be
determined in accordance with Exhibit B. Once an item of income, gain, loss or
deduction that has been included in the initial computation of Net Income is
subjected to the special allocation rules in Exhibit C, Net Income or the
resulting Net Loss, whichever the case may be, shall be recomputed without
regard to such item.

 

“Net Loss” means, for any Partnership Year, the excess, if any, of the
Partnership’s items of loss and deduction for such Partnership Year over the
Partnership’s items of income and gain for such Partnership Year. The items
included in the calculation of Net Loss shall be determined in accordance
Exhibit B. Once an item of income, gain, loss or deduction that has been
included in the initial computation of Net Loss is subjected to the special
allocation rules in Exhibit C, Net Loss or the resulting Net Income, whichever
the case may be, shall be recomputed without regard to such item.

 

“New Securities” has the meaning set forth in Section 4.2.B.

 

“Nonrecourse Built-in Gain” means, with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or negative pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 2.B of Exhibit C if such properties were
disposed of in a taxable transaction in full satisfaction of such liabilities
and for no other consideration.

 

7



--------------------------------------------------------------------------------

“Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Partnership Year
shall be determined in accordance with the rules of Regulations Section
1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.752-l(a)(2).

 

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit E to this Agreement.

 

“Organizational Limited Partner” means Ronald P. Gibson.

 

“Original Limited Partner” means a Limited Partner, other than the General
Partner, who is a Partner on the date of this Agreement and who owns one or more
Original Limited Partnership Units on the date action is called for under any of
the provisions hereof.

 

“Original Limited Partnership Unit” means a Partnership Unit held by an Original
Limited Partner on the date of this Agreement and held by such Original Limited
Partner on the date action is called for under any of the provisions hereof.

 

“Partner” means a General Partner or a Limited Partner, and “Partners” means the
General Partner and the Limited Partners collectively.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations Section
1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).

 

“Partnership” means the limited partnership formed under the Act and pursuant to
this Agreement and any successor thereto.

 

“Partnership Interest” means an ownership interest in the Partnership
representing a Capital Contribution by either a Limited Partner or the General
Partner and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Partnership Interest may be expressed as a number of
Partnership Units.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations Section
1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as any net
increase or decrease in a Partnership Minimum Gain, for a Partnership Year shall
be determined in accordance with the rules of Regulations Section 1.704-2(d).

 

8



--------------------------------------------------------------------------------

“Partnership Record Date” means the record date established by the General
Partner for the distribution of Available Cash pursuant to Section 5.1 hereof,
which record date shall be the same as the record date established by the
General Partner for a distribution to its shareholders of some of all of its
portion of such distribution.

 

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to Sections 4.1, 4.2 and 4.3. The
number of Partnership Units outstanding and the Percentage Interests in the
Partnership represented by such Units are set forth in Exhibit A attached
hereto, as such Exhibit may be amended from time to time. The ownership of
Partnership Units shall be evidenced by such form of certificate for units as
the General Partner adopts from time to time unless the General Partner
determines that the Partnership Units shall be uncertificated securities.
Fractional Units may be held and counted by the General Partner as necessary to
meet the requirements of Section 4.1. Without limitation on the authority of the
General Partner as set forth in Section 4.2 hereof, the General Partner may
designate any Partnership Units, when issued, as Common Partnership Units or as
Preferred Partnership Units, may establish any other class of Partnership Units,
and may designate one or more series of any class of Partnership Units.

 

“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.

 

“Percentage Interest” means, as to a Partner, with respect to any class of
Partnership Units held by such Partner, its interest in such class of
Partnership Units as determined by dividing the number of Partnership Units in
such class owned by such Partner by the total number of Partnership Units in
such class then outstanding.

 

“Person” means an individual or a corporation, partnership, limited liability
company, trust, unincorporated organization, association or other entity.

 

“Preferred Partnership Unit” means any Partnership Unit issued from time to time
pursuant to Section 4.2 hereof that is designated by the General Partner at the
time of its issuance as a Preferred Partnership Unit. Each Preferred Partnership
Unit shall have such designations, preferences and relative, participating,
optional or other special rights, powers and duties, including rights, powers
and duties senior to Limited Partner Interests and Common Partnership Units, all
as shall be determined by the General Partner subject to the requirements of
Section 4.2 hereof.

 

“Prior Agreement” means the Agreement of Limited Partnership of Highwoods Realty
Limited Partnership, dated as of March 23, 1994, between Highwoods Properties,
Inc., as the successor sole general partner to Highwoods Properties Company, and
Ronald P. Gibson, as the sole limited partner, which Prior Agreement is amended
and restated in its entirety by this Agreement as of the Effective Date.

 

9



--------------------------------------------------------------------------------

“Recapture Income” means any gain recognized by the Partnership upon the
disposition of any property or asset of the Partnership, which gain is
characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

 

“Redeeming Partner” has the meaning set forth in Section 8.6 hereof.

 

“Redemption Right” shall have the meaning set forth in Section 8.6 hereof.

 

“Regulations” means the Income Tax Regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

 

“REIT” means a real estate investment trust under Section 856 of the Code.

 

“REIT Share” shall mean a share of common stock of the General Partner.

 

“REIT Shares Amount” shall mean a number of REIT Shares equal to the product of
the number of Common Partnership Units offered for redemption by a Redeeming
Partner, multiplied by the Conversion Factor, provided that in the event the
General Partner issues to all holders of REIT Shares rights, options, warrants
or convertible or exchangeable securities entitling the shareholders to
subscribe for or purchase REIT Shares, or any other securities or property
(collectively, the “rights”), then the REIT Shares Amount shall also include
such rights that a holder of that number of REIT Shares would be entitled to
receive.

 

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 2.B.l(a) or 2.B.2(a) of Exhibit C to eliminate Book-Tax Disparities.

 

“Series A Preferred Partnership Unit” means a Partnership Unit issued by the
Partnership to the General Partner in consideration of the contribution by the
General Partner to the Partnership of the entire net proceeds received by the
General Partner from the issuance of the Series A Preferred Shares. The Series A
Preferred Partnership Units shall constitute Preferred Partnership Units. The
Series A Preferred Partnership Units shall have the voting powers, designations,
preferences and relative, participating, optional or other special rights and
qualifications, limitations or restrictions as are set forth in Exhibit H,
attached hereto. It is the intention of the General Partner, in establishing the
Series A Preferred Partnership Units, that each Series A Preferred Partnership
Unit shall be substantially the economic equivalent of a Series A Preferred
Share.

 

“Series A Preferred Shares” means the 8 5/8% Series A Cumulative Redeemable
Preferred Shares, par value $0.01 per share, having a liquidation preference
equivalent to $1,000.00 per share, issued by the General Partner.

 

10



--------------------------------------------------------------------------------

“Series B Preferred Partnership Unit” means a Partnership Unit issued by the
Partnership to the General Partner in consideration of the contribution by the
General Partner to the Partnership of the entire net proceeds received by the
General Partner from the issuance of the Series B Preferred Shares. The Series B
Preferred Partnership Units shall constitute Preferred Partnership Units. The
Series B Preferred Partnership Units shall have the voting powers, designations,
preferences and relative, participating, optional or other special rights and
qualifications, limitations or restrictions as are set forth in Exhibit I,
attached hereto. It is the intention of the General Partner, in establishing the
Series B Preferred Partnership Units, that each Series B Preferred Partnership
Unit shall be substantially the economic equivalent of a Series B Preferred
Share.

 

“Series B Preferred Shares” means the 8% Series B Cumulative Redeemable
Preferred Shares, par value $0.01 per share, having a liquidation preference
equivalent to $25.00 per share, issued by the General Partner.

 

“Series D Preferred Partnership Unit” means a Partnership Unit issued by the
Partnership to the General Partner in consideration of the contribution by the
General Partner to the Partnership of the entire net proceeds received by the
General Partner from the issuance of the Series D Preferred Shares. The Series D
Preferred Partnership Units shall constitute Preferred Partnership Units. The
Series D Preferred Partnership Units shall have the voting powers, designations,
preferences and relative, participating, optional or other special rights and
qualifications, limitations or restrictions as are set forth in Exhibit J,
attached hereto. It is the intention of the General Partner, in establishing the
Series D Preferred Partnership Units, that each Series D Preferred Partnership
Unit shall be substantially the economic equivalent of a Series D Preferred
Share.

 

“Series D Preferred Shares” means the 8% Series D Cumulative Redeemable
Preferred Shares, par value $0.01 per share, having a liquidation preference
equivalent to $250.00 per share, issued by the General Partner.

 

“704(c) Value” of any Contributed Property means the value of such property as
set forth in Exhibit D or if no value is set forth in Exhibit D, the fair market
value of such property or other consideration at the time of contribution as
determined by the General Partner using such reasonable method of valuation as
it may adopt; provided, however, that the 704(c) Value of any property deemed
contributed to the Partnership for federal income tax purposes upon termination
and reconstitution thereof pursuant to Section 708 of the Code shall be
determined in accordance with Exhibit B hereof. Subject to Exhibit B hereof, the
General Partner shall, in its sole and absolute discretion, use such method as
it deems reasonable and appropriate to allocate the aggregate of the 704(c)
Values of Contributed Properties in a single or integrated transaction among the
separate properties on a basis proportional to their respective fair market
values.

 

“Specified Redemption Date” means the tenth (10th) Business Day after receipt by
the General Partner of a Notice of Redemption; provided that no Specified
Redemption Date shall occur before one (1) year after the closing of the initial
public offering of REIT shares by the General Partner.

 

11



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which a majority of either (i) the voting power of the voting
equity securities or (ii) the outstanding equity interests is owned, directly or
indirectly, by such Person.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4.

 

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.

 

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the fair market value of
such property (as determined under Exhibit B hereof) as of such date, over (ii)
the Carrying Value of such property (prior to any adjustment to be made pursuant
to Exhibit B hereof) as of such date.

 

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Exhibit B hereof) as of
such date, over (ii) the fair market value of such property (as determined under
Exhibit B hereof) as of such date.

 

“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.

 

“Value” means, with respect to a REIT Share, the average of the daily market
price for the ten (10) consecutive trading days immediately preceding the
Valuation Date. The market price for each such trading day shall be: (i) if the
REIT Shares are listed or admitted to trading on any securities exchange or the
NASDAQ-National Market System, the closing price, regular way, on such day, or
if no such sale takes place on such day, the average of the closing bid and
asked prices on such day; (ii) if the REIT Shares are not listed or admitted to
trading on any securities exchange or the NASDAQ-National Market System, the
last reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner; or (iii) if the
REIT Shares are not listed or admitted to trading on any securities exchange or
the NASDAQ-National Market System and no such last reported sale price or
closing bid and asked prices are available, the average of the reported high bid
and low asked prices on such day, as reported by a reliable quotation source
designated by the General Partner, or if there shall be no bid and asked prices
on such day, the average of the high bid and low asked prices, as so reported,
on the most recent day (not more than ten (10) days prior to the date in
question) for which prices have been so reported; provided that if there are no
bid and asked prices reported during the ten (10) days prior to the date in
question, the Value of the REIT Shares shall be determined by the General
Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate. In the
event the REIT Shares Amount includes rights that a holder of REIT Shares would
be entitled to receive, then the Value of such rights shall be determined by the
General Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.

 

12



--------------------------------------------------------------------------------

ARTICLE 2

ORGANIZATIONAL MATTERS

 

Section 2.1 Organization and Continuation

 

The Partnership is a limited partnership organized pursuant to the provisions of
the Act and upon the terms and conditions set forth in the Prior Agreement. The
Partners hereby continue the Partnership and amend and restate the Prior
Agreement in its entirety as of the Effective Date. Except as expressly provided
herein to the contrary, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the Act.
The Partnership Interest of each Partner shall be personal property for all
purposes.

 

Section 2.2 Name

 

The name of the Partnership shall be Highwoods Realty Limited Partnership. The
Partnership’s business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of the General Partner or
any Affiliate thereof. The words “Limited Partnership,” “L.P.,” “Ltd.” or
similar words or letters shall be included in the Partnership’s name where
necessary for the purposes of complying with the laws of any jurisdiction that
so requires. The General Partner in its sole and absolute discretion may change
the name of the Partnership at any time and from time to time and shall notify
the Limited Partners of such change in the next regular communication to the
Limited Partners.

 

Section 2.3 Registered Office and Agent; Principal Office

 

The address of the registered office of the Partnership in the State of North
Carolina is 3100 Smoketree Court, Suite 700, Raleigh, North Carolina 27604 and
the name and address of the registered agent for service of process on the
Partnership in the State of North Carolina is Ronald P. Gibson. The principal
office of the Partnership shall be located at 3100 Smoketree Court, Suite 700,
Raleigh, North Carolina 27604, or such other place as the General Partner may
from time to time designate by notice to the Limited Partners. The Partnership
may maintain offices at such other place or places within or outside the State
of North Carolina as the General Partner deems advisable.

 

13



--------------------------------------------------------------------------------

Section 2.4 Power of Attorney

 

A. Each Limited Partner and each Assignee hereby constitutes and appoints the
General Partner, any Liquidator, and authorized officers and attorneys-in-fact
of each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead to:

 

  (1) execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate and all
amendments or restatements thereof) that the General Partner or the Liquidator
deems appropriate or necessary to form, qualify or continue the existence or
qualification of the Partnership as a limited partnership (or a partnership in
which the limited partners have limited liability) in the State of North
Carolina and in all other jurisdictions in which the Partnership may or plans to
conduct business or own property; (b) all instruments that the General Partner
deems appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the General Partner or the Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all instruments relating to the
admission, withdrawal, removal or substitution of any Partner pursuant to, or
other events described in, Articles 11, 12 or 13 hereof or the Capital
Contribution of any Partner; and (e) all certificates, documents and other
instruments relating to the determination of the rights, preferences and
privileges of a Partnership Interest; and

 

  (2) execute, swear to, seal, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole and absolute discretion of the General Partner or any Liquidator, to
make, evidence, give, confirm or ratify any vote, consent, approval, agreement
or other action which is made or given by the Partners hereunder or is
consistent with the terms of this Agreement or appropriate or necessary, in the
sole discretion of the General Partner or any Liquidator, to effectuate the
terms or intent of this Agreement.

 

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article 14
hereof or as may be otherwise expressly provided for in this Agreement.

 

B. The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, in recognition of the fact that each of the
Partners will be relying upon the power of the General Partner and any
Liquidator to act as contemplated by this Agreement in any filing or other
action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or

 

14



--------------------------------------------------------------------------------

Assignee’s heirs, successors, assigns and personal representatives. Each such
Limited Partner or Assignee hereby agrees to be bound by any representation made
by the General Partner or any Liquidator, acting in good faith pursuant to such
power of attorney, and each such Limited Partner or Assignee hereby waives any
and all defenses which may be available to contest, negate or disaffirm the
action of the General Partner or any Liquidator, taken in good faith under such
power of attorney. Each Limited Partner or Assignee shall execute and deliver to
the General Partner or the Liquidator, within fifteen (15) days after receipt of
the General Partner’s or Liquidator’s request therefor, such further
designation, powers of attorney and other instruments as the General Partner or
the Liquidator, as the case may be, deems necessary to effectuate this Agreement
and the purposes of the Partnership.

 

Section 2.5 Term

 

The term of the Partnership commenced on March 23, 1994, the date the
Certificate was filed in the office of the Secretary of State of North Carolina
in accordance with the Act and shall continue until December 31, 2092, unless
the Partnership is dissolved sooner pursuant to the provisions of Article 13 or
as otherwise provided by law.

 

ARTICLE 3

PURPOSE

 

Section 3.1 Purpose and Business

 

The purpose and nature of the business to be conducted by the Partnership is (i)
to conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act, provided, however, that such business shall be
limited to and conducted in such a manner as to permit the General Partner at
all times to be classified as a REIT, unless the General Partner ceases to
qualify as a REIT for reasons other than the conduct of the business of the
Partnership, (ii) to enter into any partnership, joint venture or other similar
arrangement to engage in any of the foregoing or to own interests in any entity
engaged in any of the foregoing, and (iii) to do anything necessary or
incidental to the foregoing. In connection with the foregoing, and without
limiting the General Partner’s right, in its sole discretion, to cease
qualifying as a REIT, the Partners acknowledge the General Partner’s current
status as a REIT inures to the benefit of all of the Partners and not solely the
General Partner.

 

Section 3.2 Powers

 

The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, provided that the Partnership shall
not take, or refrain from taking, any action which, in the judgment of the
General Partner, in its sole and absolute discretion, (i) could adversely affect
the ability of the General Partner to continue to qualify as a REIT, (ii) could
subject the General Partner to any additional taxes under Section 857 or Section
4981 of the Code, or (iii) could violate any law or

 

15



--------------------------------------------------------------------------------

regulation of any governmental body or agency having jurisdiction over the
General Partner or its securities, unless such action (or inaction) shall have
been specifically consented to by the General Partner in writing.

 

ARTICLE 4

CAPITAL CONTRIBUTIONS

 

Section 4.1 Capital Contributions of the Partners

 

At the time of the execution of this agreement, the Partners shall make Capital
Contributions set forth in Exhibit A to this Agreement. The Partners shall own
Partnership Units in the amounts set forth for each such Partner in Exhibit A
and shall have a Percentage Interest in the Partnership as set forth in Exhibit
A, which Percentage Interest shall be adjusted in Exhibit A from time to time by
the General Partner to the extent necessary to reflect accurately redemptions,
Capital Contributions, the issuance of additional Partnership Units, or similar
events having an effect on any Partner’s Percentage Interest. The number of
Partnership Units held by the General Partner (equal to one percent (1%) of all
outstanding Partnership Units from time to time) shall be deemed to be the
General Partner Interest. Except as provided in Sections 4.2, 7.7(I) and 10.5,
the Partners shall have no obligation to make any additional Capital
Contributions or loans to the Partnership.

 

The General Partner shall maintain the information set forth in Exhibit A to the
Agreement, as such information shall change from time to time, in such form as
the General Partner deems appropriate for the conduct of the Partnership
affairs, and Exhibit A shall be deemed amended from time to time to reflect the
information so maintained by the General Partner, whether or not a formal
amendment to the Agreement has been executed amending such Exhibit A. Such
information shall reflect (and Exhibit A shall be deemed amended from time to
time to reflect) the issuance of any additional Partnership Units to the General
Partner or any other Person, the transfer of Partnership Units and the
redemption of any Partnership Units, all as contemplated in the Agreement.

 

Section 4.2 Issuances of Additional Partnership Interests

 

A. The General Partner is hereby authorized to cause the Partnership from time
to time to issue to the Partners (including the General Partner) or other
Persons additional Partnership Units or other Partnership Interests in one or
more classes, or one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties, including rights, powers and duties senior to Limited
Partner Interests, all as shall be determined by the General Partner in its sole
and absolute discretion subject to North Carolina law, including, without
limitation, (i) the allocations of items of Partnership income, gain, loss,
deduction and credit to each such class or series of Partnership Interests; (ii)
the right of each such class or series of Partnership Interests to share in
Partnership distributions; and (iii) the rights of each such class or series of
Partnership Interests upon dissolution and liquidation of the Partnership;
provided that no such additional Partnership Units or other Partnership
Interests shall be issued to the General Partner unless either

 

16



--------------------------------------------------------------------------------

(a)(1) the additional Partnership Interests are issued in connection with an
issuance of REIT Shares or other shares by the General Partner, which shares
have designations, preferences and other rights such that the economic interests
attributable to such shares are substantially similar to the designations,
preferences and other rights of the additional Partnership Interests issued to
the General Partner in accordance with this Section 4.2.A, and (2) the General
Partner shall make a Capital Contribution to the Partnership in an amount equal
to the proceeds raised in connection with the issuance of such shares of the
General Partner, or

 

(b) the additional Partnership Units are issued to all Partners in proportion to
their respective Percentage Interests.

 

Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the interest of the General Partner and the Partnership (for example, and
not by way of limitation, the issuance of Partnership Units pursuant to an
employee purchase plan providing for employee purchases of Partnership Units at
a discount from fair market value or employee options that have an exercise
price that is less than the fair market value of the Partnership Units, either
at the time of issuance or at the time of exercise).

 

B. After the initial public offering of REIT Shares, the General Partner shall
not issue any additional REIT Shares (other than REIT Shares issued pursuant to
Section 8.6), or rights, options, warrants or convertible or exchangeable
securities containing the right to subscribe for or purchase REIT Shares
(collectively “New Securities”) other than to all holders of REIT Shares unless
(i) the General Partner shall cause the Partnership to issue to the General
Partner Partnership Interests or rights, options, warrants or convertible or
exchangeable securities of the Partnership having designations, preferences and
other rights, all such that the economic interests are substantially similar to
those of the New Securities, and (ii) the General Partner contributes to the
Partnership the proceeds from the issuance of such New Securities and from the
exercise of rights contained in such New Securities. Without limiting the
foregoing, the General Partner is expressly authorized to issue New Securities
for less than fair market value, and the General Partner is expressly authorized
to cause the Partnership to issue to the General Partner corresponding
Partnership Interests, so long as (x) the General Partner concludes in good
faith that such issuance is in the interests of the General Partner and the
Partnership (for example, and not by way of limitation, the issuance of REIT
Shares and corresponding Units pursuant to an employee stock purchase plan
providing for employee purchases of REIT Shares at a discount from fair market
value or employee stock options that have an exercise price that is less than
the fair market value of the REIT Shares, either at the time of issuance or at
the time of exercise), and (y) the General Partner contributes all proceeds from
such issuance and exercise to the Partnership.

 

C. Under the authority granted to it by Section 4.2.A, the General Partner
hereby establishes an additional class of Partnership Units entitled “Class B
Units”. Class B Units shall have the designations, preferences, rights, powers
and duties as set forth in Exhibit G.

 

17



--------------------------------------------------------------------------------

Section 4.3 Contribution of Proceeds of Issuance of REIT Shares

 

In connection with the initial public offering of REIT Shares by the General
Partner and any other issuance of REIT Shares or New Securities pursuant to
Section 4.2, the General Partner shall contribute to the Partnership any
proceeds (or a portion thereof) raised in connection with such issuance;
provided that if the proceeds actually received by the General Partner are less
than the gross proceeds of such issuance as a result of any underwriter’s
discount or other expenses paid or incurred in connection with such issuance,
then the General Partner shall be deemed to have made a Capital Contribution to
the Partnership in the amount equal to the sum of the net proceeds of such
issuance plus the amount of such underwriter’s discount and other expenses paid
by the General Partner.

 

Section 4.4 No Preemptive Rights

 

No Person shall have any preemptive, preferential or other similar right with
respect to (i) additional Capital Contributions or loans to the Partnership; or
(ii) issuance or sale of any Partnership Units or other Partnership Interests.

 

Section 4.5 Eakin & Smith Acquisition

 

Notwithstanding anything in this Agreement to the contrary, (i) the General
Partner may issue REIT Shares to the shareholders of Eakin & Smith, Inc. (“Eakin
& Smith”) as consideration for the merger of Eakin & Smith’s brokerage and
property management business into a wholly owned subsidiary of the Company (the
“Merger”) and shall not be required to contribute the business and assets
acquired in the Merger to the Partnership, except as the General Partner shall
decide from time to time in its sole discretion and (ii) the General Partner may
hold directly or through a wholly owned subsidiary the assets acquired in the
Merger and such additional assets as necessary in the ordinary conduct of the
business acquired in the Merger.

 

Section 4.6 The Crocker Merger

 

Notwithstanding anything in this Agreement to the contrary, in connection with
the merger of the Crocker Realty Trust, Inc. into the General Partner, the
General Partner may (i) own all of the outstanding stock of corporations formed
to control, directly or indirectly, certain assets and liabilities, provided
that the General Partner’s effective ownership percentage in such assets and
liabilities is limited to .01% with the remaining 99.99% owned by the
Partnership; and (ii) take such other actions as it deems in its discretion to
be in the best interests of the Limited Partners.

 

18



--------------------------------------------------------------------------------

ARTICLE 5

DISTRIBUTIONS

 

Section 5.1 Requirement and Characterization of Distributions

 

The General Partner shall distribute at least quarterly an amount equal to 100%
of Available Cash generated by the Partnership during such quarter or shorter
period to the Partners who are Partners on the Partnership Record Date with
respect to such quarter or shorter period in the following order of priority:

 

  (i) First, to the holders of the Preferred Partnership Units in such amount as
is required for the Partnership to pay all distributions with respect to such
Preferred Partnership Units due or payable in accordance with the instruments
designating such Preferred Partnership Units through the last day of such
quarter; such distributions shall be made to such Partners in such order of
priority and with such preferences as have been established with respect to such
Preferred Partnership Units as of the last day of such calendar quarter; and
then

 

  (ii) to the Partners in proportion to their respective Percentage Interests in
Common Partnership Units on such Partnership Record Date;

 

provided that in no event may a Partner receive a distribution of Available Cash
with respect to a Partnership Unit if such Partner is entitled to receive a
distribution out of such Available Cash with respect to a REIT Share for which
such Partnership Unit has been redeemed or exchanged. The General Partner shall
take such reasonable efforts, as determined by it in its sole and absolute
discretion and consistent with its qualification as a REIT, to distribute
Available Cash to the Limited Partners so as to preclude any such distribution
or portion thereof from being treated as part of a sale of property to the
Partnership by a Limited Partner under Section 707 of the Code or the
Regulations thereunder; provided that the General Partner and the Partnership
shall not have liability to any Limited Partner under any circumstances as a
result of any distribution to such Limited Partner being so treated.

 

Notwithstanding anything to the contrary contained herein, in no event shall any
Partner receive a distribution of Available Cash with respect to any Common
Partnership Unit with respect to any quarter until such time as the Partnership
has distributed to the holders of the Preferred Partnership Units an amount
sufficient to pay all distributions payable with respect to such Preferred
Partnership Units through the last day of such quarter, in accordance with the
instruments designating such Preferred Partnership Units.

 

Section 5.2 Amounts Withheld

 

All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 hereof with respect to any allocation, payment or
distribution to the General Partner, the Limited Partners or Assignees shall be
treated as amounts distributed to the General Partner, Limited Partners, or
Assignees pursuant to Section 5.1 for all purposes under this Agreement.

 

19



--------------------------------------------------------------------------------

Section 5.3 Distributions Upon Liquidation

 

Proceeds from a Terminating Capital Transaction and any other cash received or
reductions in reserves made after commencement of the liquidation of the
Partnership shall be distributed to the Partners in accordance with Section
13.2.

 

ARTICLE 6

ALLOCATIONS

 

Section 6.1 Allocations For Capital Account Purposes

 

For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Exhibit B hereof) shall be allocated
among the Partners in each taxable year (or portion thereof) as provided herein
below.

 

A. Net Income. After giving effect to the special allocations set forth in
Section 1 of Exhibit C attached hereto, Net Income shall be allocated (i) first,
to the General Partner to the extent that Net Losses previously allocated to the
General Partner pursuant to the last sentence of Section 6.1.B exceed Net Income
previously allocated to the General Partner pursuant to this clause (i) of
Section 6.1.A, and (ii) thereafter, Net Income shall be allocated to the
Partners who hold Common Partnership Units in proportion to their respective
Percentage Interests as holders of Common Partnership Units.

 

B. Net Losses. After giving effect to the special allocations set forth in
Section 1 of Exhibit C attached hereto, Net Losses shall be allocated to the
Partners who hold Common Partnership Units in accordance with their respective
Percentage Interests as holders of Common Partnership Units; provided, however,
that Net Losses shall not be allocated to any Limited Partner pursuant to this
Section 6.1.B to the extent that such allocation would cause such Limited
Partner to have an Adjusted Capital Account Deficit at the end of such taxable
year (or increase any existing Adjusted Capital Account Deficit). All Net Losses
in excess of the limitations set forth in this Section 6.1.B shall be allocated
to the General Partner.

 

Section 6.2 Other Allocation Rules.

 

A. Excess Nonrecourse Liabilities. Solely for purposes of determining a
Partner’s proportionate share of the “excess nonrecourse liabilities” of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3), such
“excess nonrecourse liabilities” first shall be allocated to those Partners who
have, and in an amount equal to, such Partners’ built-in gain under Regulations
Section 1.704-3(a)(3)(ii) less any Nonrecourse Built-in Gain, and then shall be
allocated among the Partners in accordance with their respective Percentage
Interests.

 

B. Recapture Income. Any taxable gain allocated to the Partners upon the sale or
other taxable disposition of any Partnership asset shall to the extent possible,
after taking into account other required allocations of gain pursuant to Exhibit
C, be characterized as Recapture Income in the same proportions and to the same
extent as such Partners have been allocated any deductions directly or
indirectly giving rise to the treatment of such gains as Recapture Income.

 

20



--------------------------------------------------------------------------------

 

ARTICLE 7

MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1 Management

 

A. Except as otherwise expressly provided in this Agreement, all management
powers over the business and affairs the Partnership are and shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
right to participate in or exercise control or management power over the
business and affairs of the Partnership. The General Partner may not be removed
by the Limited Partners with or without cause. In addition to the powers now or
hereafter granted to a general partner of a limited partnership under applicable
law or which are granted to the General Partner under any other provision of
this Agreement, the General Partner, subject to Section 7.3 hereof, shall have
full power and authority to do all things deemed necessary or desirable by it to
conduct the business of the Partnership, to exercise all powers set forth in
Section 3.2 hereof and to effectuate the purposes set forth in Section 3.1
hereof, including, without limitation:

 

  (1) the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as will permit the General Partner (so long as the General Partner qualifies as
a REIT) to avoid the payment of any federal income tax (including, for this
purpose, any excise tax pursuant to Section 4981 of the Code) and to make
distributions to the General Partner such that the General Partner can
distribute to its shareholders amounts sufficient to permit the General Partner
to maintain REIT status), the assumption or guarantee of, or other contracting
for, indebtedness and other liabilities, the issuance of evidence of
indebtedness (including the securing of same by deed to secure debt, mortgage,
deed of trust or other lien or encumbrance on the Partnership’s assets) and the
incurring of any obligations it deems necessary for the conduct of the
activities of the Partnership;

 

  (2) the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;

 

  (3) the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation
or exchange of any assets of the Partnership (including the exercise or grant of
any conversion, option, privilege or subscription right or other right available
in connection with any assets at any time held by the Partnership) or the
combination of the Partnership with or into another entity (all of the foregoing
subject to any prior approval only to the extent required by Section 7.3
hereof);

 

21



--------------------------------------------------------------------------------

  (4) the use of the assets of the Partnership (including, without limitation,
cash on hand) for any purpose consistent with the terms of this Agreement and on
any terms it sees fit, including, without limitation, the financing of the
conduct of the operations of the General Partner, the Partnership or any of the
Partnership’s Subsidiaries, the lending of funds to other Persons (including,
without limitation, the Subsidiaries of the Partnership and/or the General
Partner) and the repayment of obligations of the Partnership and its
Subsidiaries and any other Person in which it has an equity investment, and the
making of capital contributions to its Subsidiaries;

 

  (5) the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership;

 

  (6) the negotiation, execution, and performance of any contracts, conveyances
or other instruments that the General Partner considers useful or necessary to
the conduct of the Partnership’s operations or the implementation of the General
Partner’s powers under this Agreement, including contracting with contractors,
developers, consultants, accountants, legal counsel, other professional advisors
and other agents and the payment of their expenses and compensation out of the
Partnership’s assets;

 

  (7) the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;

 

  (8) holding, managing, investing and reinvesting cash and other assets of the
Partnership;

 

  (9) the collection and receipt of revenues and income of the Partnership;

 

  (10) the establishment of one or more divisions of the Partnership, the
selection and dismissal of employees of the Partnership, any division of the
Partnership, or the General Partner (including, without limitation, employees
having titles such as “president,” “vice president,” “secretary” and “treasurer”
of the Partnership, any division of the Partnership, or the General Partner),
and agents, outside attorneys, accountants, consultants and contractors of the
General Partner or the Partnership or any division of the Partnership, and the
determination of their compensation and other terms of employment or hiring;

 

22



--------------------------------------------------------------------------------

  (11) the maintenance of such insurance for the benefit of the Partnership and
the Partners as it deems necessary or appropriate;

 

  (12) the formation of, or acquisition of an interest in, and the contribution
of property to, any further limited or general partnerships, joint ventures or
other relationships that it deems desirable (including, without limitation, the
acquisition of interests in, and the contributions of property to, its
Subsidiaries and any other Person in which it has an equity investment from time
to time);

 

  (13) the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment of, any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitration or other forms of dispute, resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

 

  (14) the undertaking of any action in connection with the Partnership’s direct
or indirect investment in its Subsidiaries or any other Person (including,
without limitation, the contribution or loan of funds by the Partnership to such
Persons);

 

  (15) the determination of the fair market value of any Partnership property
distributed in kind using such reasonable method of valuation as the General
Partner may adopt;

 

  (16) the exercise, directly or indirectly, through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any asset or investment held by the Partnership;

 

  (17) the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;

 

23



--------------------------------------------------------------------------------

  (18) the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of any Person in which the Partnership does not have an
interest pursuant to contractual or other arrangements with such Person; and

 

  (19) the making, execution and delivery of any and all deeds, leases, notes,
deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreement in writing necessary or appropriate in the
judgment of the General Partner for the accomplishment of any of the powers of
the General Partner enumerated in this Agreement.

 

B. Each of the Limited Partners agrees that the General Partner is authorized to
execute, deliver and perform the above-mentioned agreements and transactions on
behalf of the Partnership without any further act, approval or vote of the
Partners, notwithstanding any other provision of this Agreement (except as
provided in Section 7.3), the Act or any applicable law, rule or regulation, to
the fullest extent permitted under the Act or other applicable law. The
execution, delivery or performance by the General Partner or the Partnership of
any agreement authorized or permitted under this Agreement shall not constitute
a breach by the General Partner of any duty that the General Partner may owe the
Partnership or the Limited Partners or any other Persons under this Agreement or
of any duty stated or implied by law or equity.

 

C. At all times from and after the date hereof, the General Partner may cause
the Partnership to obtain and maintain (i) casualty, liability and other
insurance on the properties of the Partnership and (ii) liability insurance for
the Indemnitees hereunder.

 

D. At all times from and after the date hereof, the General Partner may cause
the Partnership to establish and maintain at any and all times working capital
accounts and other cash or similar balances in such amounts as the General
Partner, in its sole and absolute discretion, deems appropriate and reasonable
from time to time.

 

E. In exercising its authority under this Agreement and except as provided at
Section 5.1, the General Partner may, but shall be under no obligation to, take
into account the tax consequences to any Partner of any action taken by it. The
General Partner and the Partnership shall not have liability to a Limited
Partner under any circumstances as a result of an income tax liability incurred
by such Limited Partner as a result of an action (or inaction) by the General
Partner pursuant to its authority under this Agreement.

 

Section 7.2 Certificate of Limited Partnership

 

The General Partner has previously filed the Certificate with the Secretary of
State of North Carolina as required by the Act. The General Partner shall use
all reasonable efforts to cause to be

 

24



--------------------------------------------------------------------------------

filed such other certificates or documents as may be reasonable and necessary or
appropriate for the formation, continuation, qualification and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability) in the State of North Carolina and any other state, or the District
of Columbia, in which the Partnership may elect to do business or own property.
To the extent that such action is determined by the General Partner to be
reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate and do all the things to
maintain the Partnership as a limited partnership (or a partnership in which the
limited partners have limited liability) under the laws of the State of North
Carolina and each other state or the District of Columbia in which the
Partnership may elect to do business or own property. Subject to the terms of
Section 8.5.A(4) hereof, the General Partner shall not be required, before or
after filing, to deliver or mail a copy of the Certificate or any amendment
thereto to any Limited Partner.

 

Section 7.3 Restrictions on General Partner Authority

 

A. The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the written Consent of all
of the Limited Partners.

 

B. The General Partner may not sell, exchange, transfer or otherwise dispose of
all or substantially all of the Partnership’s assets in a single transaction or
a series of related transactions (including by way of merger, consolidation or
other combination with any other Person) without the Consent of Partners holding
50% or more of the Partnership Units.

 

Notwithstanding anything contained herein, all references to Partnership Units
of the Agreement shall be deemed to refer solely to Common Partnership Units,
and not to Preferred Partnership Units.

 

Section 7.4 Reimbursement of the General Partner

 

A. Except as provided in this Section 7.4 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments,
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.

 

B. The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all expenses that it incurs relating to the ownership and operation of, or
for the benefit of, the Partnership; provided that the amount of any such
reimbursement shall be reduced by any interest earned by the General Partner
with respect to bank accounts or other instruments or accounts held by it on
behalf of the Partnership as permitted in Section 7.5.A. The Limited Partners
acknowledge that, for purposes of this Section 7.4.B, all expenses of the
General Partner are deemed incurred for the benefit of the Partnership. Such
reimbursements shall be in addition to any reimbursement to the General Partner
as a result of indemnification pursuant to Section 7.7 hereof.

 

25



--------------------------------------------------------------------------------

C. As set forth in Section 4.3, the General Partner shall be treated as having
made a Capital Contribution in the amount of all expenses that it incurs
relating to the organization and/or reorganization of the Partnership and the
General Partner, the initial public offering of REIT Shares by the General
Partner, and any other issuance of additional Partnership Interests or REIT
Shares pursuant to Section 4.2 hereof.

 

D. In the event that the General Partner elects to purchase from the
shareholders of the General Partner REIT Shares for the purpose of delivering
such REIT Shares to satisfy an obligation under any dividend reinvestment
program adopted by the General Partner, any employee stock purchase plan adopted
by the General Partner, or any similar obligation or arrangement undertaken by
the General Partner in the future, the purchase price paid by the General
Partner for such REIT Shares and any other expenses incurred by the General
Partner in connection with such purchase shall be considered expenses of the
Partnership and shall be reimbursed to the General Partner, subject to the
condition that: (i) if such REIT Shares subsequently are to be sold by the
General Partner, the General Partner shall pay to the Partnership any proceeds
received by the General Partner for such REIT Shares (provided that a transfer
of REIT Shares for Units pursuant to Section 8.6 would not be considered a sale
for such purposes); and (ii) if such REIT Shares are not retransferred by the
General Partner within 30 days after the purchase thereof, the General Partner
shall cause the Partnership to cancel a number of Partnership Units held by the
General Partner equal to the product obtained by multiplying the Conversion
Factor by the number of such REIT Shares.

 

Section 7.5 Outside Activities of the General Partner

 

A. The General Partner shall not directly or indirectly enter into or conduct
any business other than in connection with the ownership, acquisition and
disposition of Partnership Interests as a General Partner or Limited Partner and
the management of the business of the Partnership, and such activities as are
incidental thereto. The General Partner shall not hold any assets other than
Partnership Interests as a General Partner or Limited Partner, and other than
such bank accounts or similar instruments or accounts as it deems necessary to
carry out its responsibilities contemplated under this Agreement and its
organizational documents. The General Partner and any Affiliates of the General
Partner may acquire Limited Partner Interests and shall be entitled to exercise
all rights of a Limited Partner relating to such Limited Partner Interests.

 

B. Except as provided in Section 7.4.D, in the event the General Partner
exercises its rights under Article 6 of its Articles of Incorporation to
purchase REIT Shares, then the General Partner shall cause the Partnership to
purchase from it that number of Partnership Units equal to the product obtained
by multiplying the number of REIT Shares to be purchased by the General Partner
times the Conversion Factor on the same terms and for the same aggregate price
that the General Partner purchased such REIT Shares.

 

Notwithstanding anything contained herein, all references to Partnership Units
of the Agreement shall be deemed to refer solely to Common Partnership Units,
and not to Preferred Partnership Units.

 

26



--------------------------------------------------------------------------------

Section 7.6 Contracts with Affiliates

 

A. The Partnership may lend or contribute funds or other assets to its
Subsidiaries or other Persons in which it has an equity investment and such
Persons may borrow funds from the Partnership, on terms and conditions
established in the sole and absolute discretion of the General Partner. The
foregoing authority shall not create any right or benefit in favor of any
Subsidiary or any other Person.

 

B. Except as provided in Section 7.5.A, the Partnership may transfer assets to
joint ventures, other partnerships, corporations or other business entities in
which it is or thereby becomes a participant upon such terms and subject to such
conditions consistent with this Agreement and applicable law as the General
Partner, in its sole and absolute discretion, believes are advisable.

 

C. Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are determined by the General Partner in good
faith to be fair and reasonable and no less favorable to the Partnership than
would be obtained from an unaffiliated third party.

 

D. The General Partner, in its sole and absolute discretion and without the
approval of the Limited Partners, may propose and adopt on behalf of the
Partnership employee benefit plans, stock option plans, and similar plans funded
by the Partnership for the benefit of employees of the General Partner, the
Partnership, Subsidiaries of the Partnership or any Affiliate of any of them in
respect of services performed, directly or indirectly, for the benefit of the
Partnership, the General Partner, or any of the Partnership’s Subsidiaries.

 

E. The General Partner is expressly authorized to enter into, in the name and on
behalf of the Partnership, a right of first opportunity arrangement and other
conflict avoidance agreements with various Affiliates of the Partnership and the
General Partner, on such terms as the General Partner, in its sole and absolute
discretion, believes are advisable.

 

Section 7.7 Indemnification

 

A. Except as provided at Section 7.7(I), hereof, the Partnership shall indemnify
each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorneys fees and other legal fees and expenses), judgments, fines,
settlements, and other amounts arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative,
that relate to the operations of the Partnership, the General Partner as set
forth in this Agreement in which such Indemnitee may be involved, or is
threatened to be involved, as a party or otherwise, unless it is established
that: (i) the act or omission of the Indemnitee was material to the matter
giving rise to the proceeding and either was committed in bad faith or was the
result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or (iii)
in the case of

 

27



--------------------------------------------------------------------------------

any criminal proceeding, the Indemnitee had reasonable cause to believe that the
act or omission was unlawful. Without limitation, the foregoing indemnity shall
extend to any liability of any Indemnitee, pursuant to a loan guaranty or
otherwise for any indebtedness of the Partnership or any Subsidiary of the
Partnership (including without limitation, any indebtedness which the
Partnership or any Subsidiary of the Partnership has assumed or taken subject
to), and the General Partner is hereby authorized and empowered, on behalf of
the Partnership, to enter into one or more indemnity agreements consistent with
the provisions of this Section 7.7 in favor of any Indemnitee having or
potentially having liability for any such indebtedness. The termination of any
proceeding by judgment, order or settlement does not create a presumption that
the Indemnitee did not meet the requisite standard of conduct set forth in this
Section 7.7.A with respect to the subject matter of such proceeding. The
termination of any proceeding by conviction of an Indemnitee or upon a plea of
nolo contendere or its equivalent by an Indemnitee, or an entry of an order of
probation against an Indemnitee prior to judgment, creates a rebuttable
presumption that such Indemnitee acted in a manner contrary to that specified in
this Section 7.7.A. Any indemnification pursuant to this Section 7.7 shall be
made only out of the assets of the Partnership, and neither the General Partner
nor any Limited Partner shall have any obligation to contribute to the capital
of the Partnership or otherwise provide funds, to enable the Partnership to fund
its obligations under this Section 7.7.

 

B. Reasonable expenses incurred by an Indemnitee who is a party to a proceeding
may be paid or reimbursed by the Partnership in advance of the final disposition
of the proceeding upon receipt by the Partnership of (i) a written affirmation
by the Indemnitee of the Indemnitee’s good faith belief that the standard of
conduct necessary for indemnification by the Partnership as authorized in
Section 7.7.A. has been met, and (ii) a written undertaking by or on behalf of
the Indemnitee to repay the amount if it shall ultimately be determined that the
standard of conduct has not been met.

 

C. The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity unless otherwise provided in a written agreement pursuant to which
such Indemnitee is indemnified.

 

D. The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of the Indemnitees and such other Persons as the General
Partner shall determine, against any liability that may be asserted against or
expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

 

E. Any liabilities which an Indemnitee incurs as a result of acting on behalf of
the Partnership or the General Partner (whether as a fiduciary or otherwise) in
connection with the operation, administration or maintenance of an employee
benefit plan or any related trust or funding mechanism (whether such liabilities
are in the form of excise taxes assessed by the Internal Revenue Service,
penalties assessed by the Department of Labor, restitutions to such a plan or
trust or other funding mechanism or to a participant or beneficiary of such
plan, trust of other funding mechanism,

 

28



--------------------------------------------------------------------------------

or otherwise) shall be treated as liabilities or judgments or fines under this
Section 7.7 unless such liabilities arise as a result of (i) such Indemnitee’s
intentional misconduct or knowing violations of the law, or (ii) any transaction
in which such Indemnitee received a personal benefit in violation or breach of
any provision of this Agreement or applicable law.

 

F. In no event may an Indemnitee subject any of the Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

 

G. An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

 

H. The provisions of this Section 7.7 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons. Any amendment,
modification or repeal of this Section 7.7 or any provision hereof shall be
prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification, or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

I. The Partners hereby acknowledge that, in conjunction with the financing and
the refinancing of the property owned by the Partnership, the General Partner
may agree to guarantee part or all of such debt. The Partners understand that,
pursuant to Regulations Section 1.752-(2)(b)(3)(i), such guaranty obligation
would, absent the indemnification provided hereinafter, serve to increase the
General Partner’s share of such debt pursuant to Regulations Section 1.752-2(a).
Inasmuch as, notwithstanding such guaranty obligation, each of the Limited
Partners desires to increase his share of such debt and the General Partner
desires to decrease its share of such debt (for purposes of Regulations Section
1.752-2(a)), each of the Limited Partners, to the extent provided in Exhibit F,
attached hereto, hereby agrees to indemnify the General Partner in the event and
to the extent that the General Partner both is required to make a payment to the
lender under any such guaranty obligation and is unable to sell any or all of
the assets of the Partnership for money or moneys worth to make the General
Partner whole on account of such payment. This indemnification is effective only
at the time, in the event and to the extent that upon a dissolution and
liquidation of the Partnership, the General Partner is a creditor of the
Partnership due to its guaranty of Partnership debt and the proceeds of sale in
such dissolution and liquidation are insufficient to reimburse the General
Partner for any amounts paid on such guaranty obligation as contemplated in this
Section 7.7(H). As provided in Exhibit F, this indemnification is limited on a
per Unit basis to Units owned by an indemnifying Limited Partner at the time an
indemnification is due to the General Partner as provided by this Section
7.7(I), such that each Limited Partner’s obligation is reduced upon a redemption
of Units as provided at Section 8.6 or upon any other transfer or disposition of
Units. In addition, any and all indemnification as provided by this Section
7.7(I) shall terminate in full as to each and every Limited Partner in the event
that both (i) the General Partner receives from tax counsel an opinion that the
Original Limited Partners will be allocated an amount of excess

 

29



--------------------------------------------------------------------------------

nonrecourse liabilities under the provisions of Section 6.2(A) hereof and
Regulations Section 1.752-3(a)(3) equal to or greater than the amount of the
indemnification requirement indicated on Exhibit F, and (ii) upon a vote of the
Original Limited Partners, Units representing more than 50% of the Original
Limited Partnership Units are voted in favor of terminating the indemnification
required by this Section 7.7(I).

 

Section 7.8 Liability of the General Partner

 

A. Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership, any
Partners or any Assignees for losses sustained or liabilities incurred as a
result of errors in judgment or of any act or omission if the General Partner
acted in good faith and with due care and loyalty.

 

B. The Limited Partners expressly acknowledge that the General Partner is acting
on behalf of the Partnership and the General Partner’s shareholders
collectively, that the General Partner is under no obligation, except as
provided at Section 5.1, to consider the separate interests of the Limited
Partners (including, without limitation, the tax consequences to Limited
Partners or Assignees) in deciding whether to cause the Partnership to take (or
decline to take) any actions, and that the General Partner shall not be liable
for monetary damages for losses sustained, liabilities incurred, or benefits not
derived by Limited Partners in connection with such decisions, provided that the
General Partner has acted in good faith.

 

C. Subject to its obligations and duties as General Partner set forth in Section
7.1.A hereof, the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents. The General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.

 

D. Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
under this Section 7.8 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.

 

Section 7.9 Other Matters Concerning the General Partner

 

A. The General Partner may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, bond, debenture, or other paper or
document believed by it in good faith to be genuine and to have been signed or
presented by the proper party or parties.

 

B. The General Partner may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers, architects, engineers, environmental
consultants and

 

30



--------------------------------------------------------------------------------

other consultants and advisers selected by it, and any act taken or omitted to
be taken in reliance upon the opinion of such Persons as to matters which such
General Partner reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such opinion.

 

C. The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers and a
duly appointed attorney or attorneys-in-fact. Each such attorney shall, to the
extent provided by the General Partner in the power of attorney, have full power
and authority to do and perform all and every act and duty which is permitted or
required to be done by the General Partner hereunder.

 

D. Notwithstanding any other provisions of this Agreement or the Act, any action
of the General Partner on behalf of the Partnership or any decision of the
General Partner to refrain from acting on behalf of the Partnership, undertaken
in the good faith belief that such action or omission is necessary or advisable
in order (i) to protect the ability of the General Partner to continue to
qualify as a REIT or (ii) to avoid the General Partner incurring any taxes under
Section 857 or Section 4981 of the Code, is expressly authorized under this
Agreement and is deemed approved by all of the Limited Partners.

 

Section 7.10 Title to Partnership Assets

 

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner for the use and benefit of the Partnership
in accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use its best efforts to cause beneficial and record title
to such assets to be vested in the Partnership as soon as reasonably
practicable. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.

 

Section 7.11 Reliance by Third Parties

 

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without consent or approval of any other Partner or
Person to encumber, sell or otherwise use in any manner any and all assets of
the Partnership and to enter into any contracts on behalf of the Partnership,
and take any and all actions on behalf of the Partnership and such Person shall
be entitled to deal with the General Partner as if the General Partner were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives any and all defenses or other remedies which may
be available against such Person to contest, negate or disaffirm any action of
the General Partner in

 

31



--------------------------------------------------------------------------------

connection with any such dealing. In no event shall any Person dealing with the
General Partner or its representatives be obligated to ascertain that the terms
of this Agreement have been complied with or to inquire into the necessity or
expedience of any act or action of the General Partner or its representatives.
Each and every certificate, document or other instrument executed on behalf of
the Partnership by the General Partner or its representatives shall be
conclusive evidence in favor of any and every Person relying thereon or claiming
thereunder that (i) at the time of the execution and delivery of such
certificate, document or instrument, this Agreement was in full force and
effect, (ii) the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership and (iii) such certificate, document or instrument was duly executed
and delivered in accordance with the terms and provisions of this Agreement and
is binding upon the Partnership.

 

ARTICLE 8

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.1 Limitation of Liability

 

The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5 hereof, or under
the Act.

 

Section 8.2 Management of Business

 

No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, director, employee, partner, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operation, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or any officer, director, employee, partner, agent or trustee of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.

 

Section 8.3 Outside Activities of Limited Partners

 

Subject to any agreements entered into pursuant to Section 7.6.E hereof and any
other agreements entered into by a Limited Partner or its Affiliates with the
Partnership or a Subsidiary, any Limited Partner (other than the General
Partner) and any officer, director, employee, agent, trustee, Affiliate or
shareholder of any Limited Partner (other than the General Partner) shall be
entitled to and may have business interests and engage in business activities in
addition to those relating to the Partnership, including business interests and
activities that are in direct competition with the Partnership or that are
enhanced by the activities of the Partnership. Neither the Partnership nor any
Partners shall have any rights by virtue of this Agreement in any business
ventures of any Limited Partner or Assignee. None of the Limited Partners (other
than the General Partner) nor any other Person shall have any rights by virtue
of this Agreement or the Partnership relationship

 

32



--------------------------------------------------------------------------------

established hereby in any business ventures of any other Person (other than the
General Partner to the extent expressly provided herein) and such Person shall
have no obligation pursuant to this Agreement to offer any interest in any such
business ventures to the Partnership, any Limited Partner or any such other
Person, even if such opportunity is of a character which, if presented to the
Partnership, any Limited Partner or such other Person, could be taken by such
Person.

 

Section 8.4 Return of Capital

 

Except pursuant to the right of redemption set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. Except to
the extent provided by Exhibit C hereof or as permitted by Section 4.2.B, or
otherwise expressly provided in this Agreement, no Limited Partner or Assignee
shall have priority over any other Limited Partner or Assignee either as to the
return of Capital Contributions or as to profits, losses or distributions.

 

Section 8.5 Rights of Limited Partners Relating to the Partnership

 

A. In addition to other rights provided by this Agreement or by the Act, and
except as limited by Section 8.5.C hereof, each Limited Partner shall have the
right, for a purpose reasonably related to such Limited Partner interest as a
limited partner in the Partnership, upon written demand with a statement of the
purpose of such demand and at such Limited Partner’s own expense (including such
copying and administrative charges as the General Partner may establish from
time to time):

 

  (1) to obtain a copy of the most recent annual and quarterly reports filed
with the Securities and Exchange Commission by the General Partner pursuant to
the Securities Exchange Act of 1934;

 

  (2) to obtain a copy of the Partnership’s federal, state and local income tax
returns for each Partnership Year;

 

  (3) to obtain a current list of the name and last known business, residence or
mailing address of each Partner;

 

  (4) to obtain a copy of this Agreement and the Certificate and all amendments
thereto, together with executed copies of all powers of attorney pursuant to
which this Agreement, the Certificate and all amendments thereto have been
executed; and

 

  (5) to obtain true and full information regarding the amount of cash and a
description and statement of any other property or services contributed by each
Partner and which each Partner has agreed to contribute in the future, and the
date on which each became a Partner.

 

33



--------------------------------------------------------------------------------

B. The Partnership shall notify each Limited Partner upon request of the then
current and applicable Conversion Factor.

 

C. Notwithstanding any other provision of this Section 8.5, the General Partner
may keep confidential from the Limited Partners, for such period of time as the
General Partner determines in its sole and absolute discretion to be reasonable,
any information that (i) the General Partner reasonably believes to be in the
nature of trade secrets or other information the disclosure of which the General
Partner in good faith believes is not in the best interests of the Partnership
or could damage the Partnership or its business or (ii) the Partnership is
required by law or by agreements with an unaffiliated third party to keep
confidential.

 

Section 8.6 Redemption Right

 

A. Subject to Sections 8.6.B and 8.6.C, on or after the date one (1) year after
the closing of the initial public offering of REIT Shares by the General
Partner, each Limited Partner, other than the General Partner, shall have the
right (the “Redemption Right”) to require the Partnership to redeem on a
Specified Redemption Date all or a portion of the Partnership Units held by such
Limited Partner at a redemption price equal to and in the form of the Cash
Amount to be paid by the Partnership. The Redemption Right shall be exercised
pursuant to a Notice of Redemption delivered to the Partnership (with a copy to
the General Partner) by the Limited Partner who is exercising the redemption
right (the “Redeeming Partner”); provided, however, that the Partnership shall
not be obligated to satisfy such Redemption Right if the General Partner elects
to purchase the Partnership Units subject to the Notice of Redemption pursuant
to Section 8.6.B. A Limited Partner may not exercise the Redemption Right for
less than one thousand (1,000) Partnership Units or, if such Limited Partner
holds less than one thousand (1,000) Partnership Units, all of the Partnership
Units held by such Partner. The Redeeming Partner shall have no right, with
respect to any Partnership Units so redeemed, to receive any distributions paid
on or after the Specified Redemption Date. The Assignee of any Limited Partner
may exercise the rights of such Limited Partner pursuant to this Section 8.6,
and such Limited Partner shall be deemed to have assigned such rights to such
Assignee and shall be bound by the exercise of such rights by such Assignee. In
connection with any exercise of such rights by such Assignee on behalf of such
Limited Partner, the Cash Amount shall be paid by the Partnership directly to
such Assignee and not to such Limited Partner.

 

B. Notwithstanding the provisions of Section 8.6.A, a Limited Partner that
exercises the Redemption Right shall be deemed to have offered to sell the
Partnership Units described in the Notice of Redemption to the General Partner
and the General Partner may, in its sole and absolute discretion, elect to
purchase directly and acquire such Partnership Units by paying to the Redeeming
Partner either the Cash Amount or the REIT Shares Amount, as elected by the
General Partner (in its sole and absolute discretion), on the Specified
Redemption Date, whereupon the General Partner shall acquire the Partnership
Units offered for redemption by the Redeeming Partner and shall be treated for
all purposes of this Agreement as the owner of such Partnership Units. If the
General Partner shall elect to exercise its right to purchase Partnership Units
under this Section 8.6.B with respect to a Notice of Redemption, it shall so
notify the Redeeming Partner within five (5) Business

 

34



--------------------------------------------------------------------------------

Days after the receipt by the General Partner of such Notice of Redemption.
Unless the General Partner (in its sole and absolute discretion) shall exercise
its right to purchase Partnership Units from the Redeeming Partner pursuant to
its right to purchase Partnership Units under this Section 8.6.B, the General
Partner shall not have any obligation to the Redeeming Partner or the
Partnership with respect to the Redeeming Partner’s exercise of the Redemption
Right. In the event the General Partner shall exercise its right to purchase
Partnership Units with respect to the exercise of a Redemption Right in the
manner described in the first sentence of this Section 8.6.B, the Partnership
shall have no obligation to pay any amount to the Redeeming Partner with respect
to such Redeeming Partner’s exercise of such Redemption Right, and each of the
Redeeming Partner, the Partnership, and the General Partner shall treat the
transaction between the General Partner and the Redeeming Partner for federal
income tax purposes as a sale of the Redeeming Partner’s Partnership Units to
the General Partner. Each Redeeming Partner agrees to execute such documents as
the General Partner may reasonably require in connection with the issuance of
REIT Shares upon exercise of the Redemption Right.

 

C. Notwithstanding the provisions of Section 8.6.A and Section 8.6.B, a Partner
shall not be entitled to exercise the Redemption Right pursuant to Section 8.6.A
if the delivery of REIT Shares to such Partner on the Specified Redemption Date
by the General Partner pursuant to Section 8.6.B (regardless of whether or not
the General Partner would in fact exercise its rights under Section 8.6.B) would
be prohibited under the Articles of Incorporation.

 

D. Notwithstanding anything contained in Sections 8.6.A, 8.6.B and 8.6.C, no
Partner shall be entitled to exercise the Redemption Right pursuant to Section
8.6.A with respect to any Preferred Partnership Unit unless (i) such Preferred
Partnership Unit has been issued to and is held by a Partner other than the
General Partner, and (ii) the General Partner has expressly granted to such
Partner the right to redeem such Preferred Partnership Units pursuant to Section
8.6.A.

 

E. Preferred Partnership Units shall be redeemed, if at all, only in accordance
with such redemption rights or options as are set forth with respect to such
Preferred Partnership Units (or class or series thereof) in the instruments
designating such Preferred Partnership Units (or class or series thereof).

 

ARTICLE 9

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1 Records and Accounting

 

The General Partner shall keep or cause to be kept at the principal office of
the Partnership those records and documents required to be maintained by the Act
and other books and records deemed by the General Partner to be appropriate with
respect to the Partnership’s business, including, without limitation, all books
and records necessary to provide to the Limited Partners any information, lists
and copies of documents required to be provided pursuant to Section 9.3 hereof.
Any records maintained by or on behalf of the Partnership in the regular course
of its business may be kept on, or be in the form of, punch cards, magnetic
tape, photographs, micrographics or any other

 

35



--------------------------------------------------------------------------------

information storage device, provided that the records so maintained are
convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles, or such other basis as the General Partner determines to
be necessary or appropriate.

 

Section 9.2 Partnership Year

 

The fiscal year of the Partnership shall be the calendar year.

 

Section 9.3 Reports

 

A. As soon as practicable, but in no event later than one hundred five (105)
days after the close of each Partnership Year, the General Partner shall cause
to be mailed to each Limited Partner as of the close of the Partnership Year, an
annual report containing financial statements of the Partnership, or of the
General Partner if such statements are prepared solely on a consolidated basis
with the General Partner, for such Partnership Year, presented in accordance
with generally accepted accounting principles, such statements to be audited by
a nationally recognized firm of independent public accountants selected by the
General Partner.

 

B. As soon as practicable, but in no event later than one hundred five (105)
days after the close of each calendar quarter (except the last calendar quarter
of each year), the General Partner shall cause to be mailed to each Limited
Partner as of the last day of the calendar quarter, a report containing
unaudited financial statements of the Partnership or of the General Partner, if
such statements are prepared solely on a consolidated basis with the General
Partner, and such other information as may be required by applicable law or
regulation, or as the General Partner determines to be appropriate.

 

ARTICLE 10

TAX MATTERS

 

Section 10.1 Preparation of Tax Returns

 

A. The General Partner shall arrange for the preparation and timely filing of
all returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use all reasonable efforts to furnish, within ninety (90) days of the close of
each taxable year, the tax information reasonably required by Limited Partners
for federal and state income tax reporting purposes.

 

36



--------------------------------------------------------------------------------

Section 10.2 Tax Elections

 

Except as otherwise provided herein, the General Partner shall, in its sole and
absolute discretion, determine whether to make any available election pursuant
to the Code. The General Partner shall have the right to seek to revoke any such
election (including, without limitation, the election under Section 754 of the
Code) upon the General Partner’s determination in its sole and absolute
discretion that such revocation is in the best interests of the Partners.

 

Section 10.3 Tax Matters Partner

 

A. The General Partner shall be the “tax matters partner” of the Partnership for
federal income tax purposes. Pursuant to Section 6230(e) of the Code, upon
receipt of notice from the IRS of the beginning of an administrative proceeding
with respect to the Partnership, the tax matters partner shall furnish the IRS
with the name, address, taxpayer identification number, and profit interest of
each of the Limited Partners and the Assignees; provided, however, that such
information is provided to the Partnership by the Limited Partners and the
Assignees.

 

B. The tax matters partner is authorized, but not required:

 

  (1) to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (i) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (ii) who is a “notice partner” (as defined in Section
6231(a)(8) of the Code) or a member of a “notice group” (as defined in Section
6223(b)(2) of the Code);

 

  (2) in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the Tax Court or the filing of a complaint for
refund with the United States Claims Court or the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;

 

  (3) to intervene in any action brought by any other Partner for judicial
review of a final adjustment;

 

37



--------------------------------------------------------------------------------

  (4) to file a request for an administrative adjustment with the IRS and, if
any part of such request is not allowed by the IRS, to file an appropriate
pleading (petition or complaint) for judicial review with respect to such
request;

 

  (5) to enter into an agreement with the IRS to extend the period for assessing
any tax which is attributable to any item required to be taken into account by a
Partner for tax purposes, or an item affected by such item; and

 

  (6) to take any other action on behalf of the Partners or the Partnership in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.

 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 of this Agreement shall be fully applicable to the tax matters
partner in its capacity as such.

 

C. The tax matters partner shall receive no compensation for its services. All
third party costs and expenses incurred by the tax matters partner in performing
its duties as such (including legal and accounting fees and expenses) shall be
borne by the Partnership. Nothing herein shall be construed to restrict the
Partnership from engaging an accounting firm to assist the tax matters partner
in discharging its duties hereunder, so long as the compensation paid by the
Partnership for such services is reasonable.

 

Section 10.4 Organizational Expenses

 

The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over a sixty (60) month period as provided in
Section 709 of the Code.

 

Section 10.5 Withholding

 

Each Limited Partner hereby authorizes the Partnership to withhold from or pay
on behalf of or with respect to such Limited Partner any amount of federal,
state, local, or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Sections 1441, 1442, 1445, or 1446 of the Code. Any
amount paid on behalf of or with respect to a Limited Partner shall constitute a
loan by the Partnership to such Limited Partner, which loan shall be repaid by
such Limited Partner within fifteen (15) days after notice from the General
Partner that such payment must be made unless (i) the Partnership withholds such
payment from a distribution which would otherwise be made to the Limited Partner
or (ii) the General Partner determines, in its sole and absolute discretion,
that such payment may be satisfied out of the available funds of the Partnership

 

38



--------------------------------------------------------------------------------

which would, but for such payment, be distributed to the Limited Partner. Any
amounts withheld pursuant to the foregoing clauses (i) or (ii) shall be treated
as having been distributed to such Limited Partner. Each Limited Partner hereby
unconditionally and irrevocably grants to the Partnership a security interest in
such Limited Partner’s Partnership Interest to secure such Limited Partner’s
obligation to pay to the Partnership any amounts required to be paid pursuant to
this Section 10.5. In the event that a Limited Partner fails to pay any amounts
owed to the Partnership pursuant to this Section 10.5 when due, the General
Partner may, in its sole and absolute discretion, elect to make the payment to
the Partnership on behalf of such defaulting Limited Partner, and in such event
shall be deemed to have loaned such amount to such defaulting Limited Partner.
Without limitation, in such event the General Partner (i) shall have the right
to receive distributions that would otherwise be distributable to such
defaulting Limited Partner until such time as such loan, together with all
interest thereon, has been paid in full, and any such distributions so received
by the General Partner shall be treated as having been distributed to the
defaulting Limited Partner and immediately paid by the defaulting Limited
Partner to the General Partner in repayment of such loan and (ii) shall succeed
to all rights and remedies of the Partnership as against such defaulting Limited
Partner. Any amounts payable by a Limited Partner hereunder shall bear interest
at the lesser of (A) the base rate on corporate loans at large United States
money center commercial banks, as published from time to time in the Wall Street
Journal, plus four (4) percentage points, or (B) the maximum lawful rate of
interest on such obligation, such interest to accrue from the date such amount
is due (i.e., fifteen (15) days after demand) until such amount is paid in full.
Each Limited Partner shall take such actions as the Partnership or the General
Partner shall request in order to perfect or enforce the security interest
created hereunder.

 

ARTICLE 11

TRANSFERS AND WITHDRAWALS

 

Section 11.1 Transfer

 

A. The term “transfer”, when used in this Article 11 with respect to a
Partnership Unit, shall be deemed to refer to a transaction by which the General
Partner purports to assign all or any part of its General Partner Interest to
another Person or by which a Limited Partner purports to assign all or any part
of its Limited Partner Interest to another Person, and includes a sale,
assignment, gift, pledge, encumbrance, hypothecation, mortgage, exchange or any
other disposition by law or otherwise. The term “transfer” when used in this
Article 11 does not include any redemption of Partnership Interests by the
Partnership from a Limited Partner or any acquisition of Partnership Units from
a Limited Partner by the General Partner or the General Partner pursuant to
Section 8.6.

 

B. No Partnership Interest shall be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article 11. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article 11 shall be null and void.

 

39



--------------------------------------------------------------------------------

Section 11.2 Transfer of General Partner’s Partnership Interests

 

A. The General Partner may not transfer any of its General Partner Interest or
Limited Partner Interests or withdraw as General Partner except as provided in
Section 11.2.B or Article 16.

 

B. The General Partner may transfer Limited Partner Interests held by it either
to the Partnership in accordance with Section 7.5.B hereof or to a purported
holder of REIT Shares in accordance with the provisions of Article 5 of the
Articles of Incorporation.

 

C. If the General Partner is the surviving entity of a merger, it shall
contribute substantially all of the assets acquired in the merger to the
Partnership as a Capital Contribution in exchange for Partnership Units with a
fair market value, as reasonably determined by the General Partner, equal to the
704(c) Value of the assets so contributed; provided that this requirement shall
not be applicable if such merger is a Trigger Event as defined in Section 16.

 

Notwithstanding anything contained herein, all references to Partnership Units
of the Agreement shall be deemed to refer solely to Common Partnership Units,
and not to Preferred Partnership Units.

 

Section 11.3 Limited Partners’ Rights to Transfer

 

A. Subject to the provisions of Sections 11.3.C, 11.3.D, 11.3.E, 11.4 and 11.5,
a Limited Partner may transfer, with or without the consent of the General
Partner, all or any portion of its Partnership Interest, or any of such Limited
Partner’s economic rights as a Limited Partner.

 

B. If a Limited Partner is subject to Incapacity, the executor, administrator,
trustee, committee, guardian, conservator or receiver of such Limited Partner’s
estate shall have all the rights of a Limited Partner, but not more rights than
those enjoyed by other Limited Partners, for the purpose of selling or managing
the estate and such power as the Incapacitated Limited Partner possessed to
transfer all or any part of his or its interest in the Partnership. The
Incapacity of a Limited Partner, in and of itself, shall not dissolve or
terminate the Partnership.

 

C. The General Partner may prohibit any transfer by a Limited Partner of its
Partnership Units if, in the opinion of legal counsel to the Partnership, such
transfer would require filing of a registration statement under the Securities
Act of 1933 or would otherwise violate any federal or state securities laws or
regulations applicable to the Partnership or the Partnership Unit.

 

D. No transfer by a Limited Partner of its Partnership Units may be made to any
Person if (i) in the opinion of legal counsel for the Partnership, it would
result in the Partnership being treated as an association taxable as a
corporation, or (ii) such transfer is effectuated through an “established
securities market” or a “secondary market” (or the substantial equivalent
thereof within the meaning of Section 7704 of the Code.

 

E. No transfer of any Partnership Units may be made to a lender to the
Partnership or any Person who is related (within the meaning of Regulations
Section 1.752-4(b)) to any lender to the Partnership whose loan constitutes a
Nonrecourse Liability, without the consent of the General

 

40



--------------------------------------------------------------------------------

Partner, in its sole and absolute discretion, provided that as a condition to
such consent the lender will be required to enter into an arrangement with the
Partnership and the General Partner to exchange or redeem for the Cash Amount
any Partnership Units in which a security interest is held simultaneously with
the time at which such lender would be deemed to be a partner in the Partnership
for purposes of allocating liabilities to such lender under Section 752 of the
Code.

 

Section 11.4 Substituted Limited Partners

 

A. No Limited Partner shall have the right to substitute a transferee as a
Limited Partner in his place. The General Partner shall, however, have the right
to consent to the admission of a transferee of the interest of a Limited Partner
pursuant to this Section 11.4 as a Substituted Limited Partner, which consent
may be given or withheld by the General Partner in its sole and absolute
discretion. The General Partner’s failure or refusal to permit a transferee of
any such interests to become a Substituted Limited Partner shall not give rise
to any cause of action against the Partnership or any Partner.

 

B. A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.

 

C. Upon the admission of a Substituted Limited Partner, the General Partner
shall amend Exhibit A to reflect the name, address, number of Partnership Units,
and Percentage Interest of such Substituted Limited Partner and to eliminate or
adjust, if necessary, the name, address and interest of the predecessor of such
Substituted Limited Partner.

 

Section 11.5 Assignees

 

If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee under Section 11.3 as a Substituted
Limited Partner, as described in Section 11.4, such transferee shall be
considered an Assignee for purposes of this Agreement. An Assignee shall be
deemed to have had assigned to it, and shall be entitled to receive
distributions from the Partnership and the share of Net Income, Net Losses,
Recapture Income, and any other items, gain, loss deduction and credit of the
Partnership attributable to the Partnership Units assigned to such transferee,
but shall not be deemed to be a holder of Partnership Units for any other
purpose under this Agreement, and shall not be entitled to vote such Partnership
Units in any matter presented to the Limited Partners for a vote (such
Partnership Units being deemed to have been voted on such matter in the same
proportion as all other Partnership Units held by Limited Partners are voted).
In the event any such transferee desires to make a further assignment of any
such Partnership Units, such transferee shall be subject to all the provisions
of this Article 11 to the same extent and in the same manner as any Limited
Partner desiring to make an assignment of Partnership Units.

 

41



--------------------------------------------------------------------------------

Section 11.6 General Provisions

 

A. No Limited Partner may withdraw from the Partnership other than as a result
of a permitted transfer of all of such Limited Partner’s Partnership Units in
accordance with this Article 11 or pursuant to redemption of all of its
Partnership Units under Section 8.6.

 

B. Any Limited Partner who shall transfer all of its Partnership Units in a
transfer permitted pursuant to this Article 11 shall cease to be a Limited
Partner upon the admission of all Assignees of such Partnership Units as
Substitute Limited Partners. Similarly, any Limited Partner who shall transfer
all of its Partnership Units pursuant to a redemption of all of its Partnership
Units under Section 8.6 shall cease to be a Limited Partner.

 

C. Transfers pursuant to this Article 11 may only be made on the first day of a
fiscal quarter of the Partnership, unless the General Partner otherwise agrees.

 

D. If any Partnership Interest is transferred or assigned during any quarterly
segment of the Partnership Year in compliance with the provisions of this
Article 11 or redeemed or transferred pursuant to Section 8.6, or any day other
than the first day of a Partnership Year, then Net Income, Net Losses, each item
thereof and all other items attributable to such interest for such Partnership
Year shall be divided and allocated between the transferor Partner and the
transferee Partner by taking into account their varying interests during the
Partnership Year in accordance with Section 706(d) of the Code, using the
interim closing of the books method. Solely for purposes of making such
allocations, each of such items for the calendar month in which the transfer or
assignment occurs shall be allocated to the transferee Partner, and none of such
items for the calendar month in which a redemption occurs shall be allocated to
the Redeeming Partner. All distributions of Available Cash attributable to such
Partnership Unit with respect to which the Partnership Record Date is before the
date of such transfer, assignment, or redemption shall be made to the transferor
Partner or the Redeeming Partner, as the case may be, and in the case of a
transfer or assignment other than a redemption, all distributions of Available
Cash thereafter attributable to such Partnership Unit shall be made to the
transferee Partner.

 

ARTICLE 12

ADMISSION OF PARTNERS

 

Section 12.1 Admission of Successor General Partner

 

A successor to all of the General Partner Interest pursuant to Section 11.2
hereof who is proposed to be admitted as a successor General Partner shall be
admitted to the Partnership as the General Partner, effective upon such
transfer. Any such transferee shall carry on the business of the Partnership
without dissolution. In each case, the admission shall be subject to the
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission. In the case
of such admission on any day other than the first day of a Partnership Year, all
items attributable to the General Partner Interest for such Partnership year
shall be allocated between the transferring General Partner and such successor
as provided in Section 11.6.D hereof.

 

42



--------------------------------------------------------------------------------

Section 12.2 Admission of Additional Limited Partners

 

A. After the admission to the Partnership of the initial Limited Partners on the
date hereof, a Person who makes a Capital Contribution to the Partnership in
accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner (i)
evidence of acceptance in form satisfactory to the General Partner of all of the
terms and conditions of this Agreement, including, without limitation, the power
of attorney granted in Section 2.4 hereof and (ii) such other documents or
instruments as may be required in the discretion of the General Partner in order
to effect such Person’s admission as an Additional Limited Partner.

 

B. Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent may be given or withheld in the General Partner’s
sole and absolute discretion. The admission of any Person as an Additional
Limited Partner shall become effective on the date upon which the name of such
Person is recorded on the books and records of the Partnership, following the
consent of the General Partner to such admission.

 

C. If any Additional Limited Partner is admitted to the Partnership on any day
other than the first day of a Partnership Year, then Net Income, Net Losses,
each item thereof and all other items allocable among Partners and Assignees for
such Partnership Year shall be allocated among such Additional Limited Partner
and all other Partners and Assignees by taking into account their varying
interests during the Partnership Year in accordance with Section 706(d) of the
Code, using the interim closing of the books method. Solely for purposes of
making such allocations, each of such items for the calendar month in which an
admission of any Additional Limited Partner occurs shall be allocated among all
the Partners and Assigns including such Additional Limited Partner. All
distributions of Available Cash with respect to which the Partnership Record
Date is before the date of such admission shall be made solely to Partners and
Assignees other than the Additional Limited and all distributions of Available
Cash thereafter shall be made to all of the Partners and Assignees including
such Additional Limited Partner.

 

Section 12.3 Amendment of Agreement and Certificate of Limited Partnership

 

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by law,
shall prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section 2.4 hereof.

 

43



--------------------------------------------------------------------------------

ARTICLE 13

DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 13.1 Dissolution

 

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership. The Partnership shall dissolve, and its affairs
shall be wound up, upon the first to occur of any of the following (“Dissolution
Events”):

 

A. the expiration of its term as provided in Section 2.5 hereof.

 

B. an event of withdrawal of the General Partner, as defined in the Act (other
than an event of bankruptcy), unless, within ninety (90) days after such event
of withdrawal a majority in interest of the remaining Partners agree in writing
to continue the business of the Partnership and to the appointment, effective as
of the date of withdrawal, of a successor General Partner;

 

C. from and after the date of this Agreement through December 31, 2043, an
election to dissolve the Partnership made by the General Partner, unless (i) at
the time of such election, Original Limited Partners hold at least 10% of the
Limited Partnership Units, including such Units held by the General Partner, and
(ii) Original Limited Partners owning a majority of the Original Limited
Partnership Units object in writing to such dissolution within thirty (30) days
of receiving written notice of such election from the General Partner;

 

D. on or after January 1, 2044 an election to dissolve the Partnership made by
the General Partner, in its sole and absolute discretion;

 

E. entry of a decree of judicial dissolution of the Partnership pursuant to the
provisions of the Act;

 

F. the sale of all or substantially all of the assets and properties of the
Partnership; or

 

G. a final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless prior
to the entry of such order or judgment all of the remaining Partners agree in
writing to continue the business of the Partnership and to the appointment,
effective as of a date prior to the date of such order or judgment, of a
substitute General Partner.

 

44



--------------------------------------------------------------------------------

Section 13.2 Winding Up

 

A. Upon the occurrence of a Dissolution Event or a Terminating Capital
Transaction, the Partnership shall continue solely for the purposes of winding
up its affairs in an orderly manner, liquidating its assets, and satisfying the
claims of its creditors and Partners. No Partner shall take any action that is
inconsistent with, or not necessary to or appropriate for, the winding up of the
Partnership’s business and affairs. The General Partner, or, in the event there
is no remaining General Partner, any Person elected by a majority in interest of
the Limited Partners (the General Partner or such other Person being referred to
herein as the “Liquidator”), shall be responsible for overseeing the winding up
and dissolution of the Partnership and shall take full account of the
Partnership’s liabilities and property and the Partnership property shall be
liquidated as promptly as is consistent with obtaining the fair value thereof,
and the proceeds therefrom (which may, to the extent determined by the General
Partner, including shares of stock in the General Partner) shall be applied and
distributed in the following order:

 

  (1) First, to the payment and discharge of all of the Partnership’s debts and
liabilities to creditors other than the Partners;

 

  (2) Second, to the payment and discharge of all of the Partnership’s debts and
liabilities to the General Partner;

 

  (3) Third, to the payment and discharge of all of the Partnership’s debts and
liabilities to the other Partners; and

 

  (4) The balance, if any, after giving effect to all contributions,
distributions, and allocations for all periods, to those Partners with positive
Capital Account balances, to the extent of such positive Capital Account
balances.

 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13.

 

B. Notwithstanding the provisions of Section 13.2.A hereof which require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the
Partnership, the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) and/or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2.A hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for liquidation.
Any such distributions in kind shall be made only if, in the good faith judgment
of the Liquidator, such distributions in kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the operation of such properties at
such time. The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.

 

45



--------------------------------------------------------------------------------

C. In the discretion of the Liquidator, a pro rata portion of the distributions
that would otherwise be made to the General Partner and Limited Partners
pursuant to this Article 13 may be:

 

  (1) distributed to a trust established for the benefit of the General Partner
and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or the General Partner
arising out of or in connection with the Partnership. The assets of any such
trust shall be distributed to the General Partner and limited Partners from time
to time, in the reasonable discretion of the Liquidator, in the same proportions
as the amount distributed to such trust by the Partnership would otherwise have
been distributed to the General Partner and Limited Partners pursuant to this
Agreement; or

 

  (2) withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided that such withheld
or escrowed amounts shall be distributed to the General Partner and Limited
Partners in the manner and order of priority set forth in Section 13.2.A as soon
as practicable.

 

Section 13.3 Negative Capital Accounts

 

No Partner, General or Limited, shall be liable to the Partnership or to any
other Partner for any negative balance outstanding in each such Partner’s
Capital Account, whether such negative Capital Account results from the
allocation of Net Losses or other items of deduction and loss to such Partner or
from distributions to such Partner.

 

Section 13.4 Deemed Distribution and Recontribution

 

Notwithstanding any other provision of this Article 13, in the event the
Partnership is considered liquidated within the meaning of Regulations Section
1.704-l(b)(2)(ii)(g), but no Dissolution Event has occurred, the Partnership’s
property shall not be liquidated, the Partnership’s liabilities shall not be
paid or discharged, and the Partnership’s affairs shall not be wound up.
Instead, for federal income tax purposes and for purposes of maintaining Capital
Accounts pursuant to Exhibit B hereto, the Partnership shall be deemed to have
distributed the property in kind to the General Partner and Limited Partners,
who shall be deemed to have assumed and taken such property subject to all
Partnership liabilities, all in accordance with their respective Capital
Accounts. Immediately thereafter, the General Partner and Limited Partners shall
be deemed to have recontributed the Partnership property in kind to the
Partnership, which shall be deemed to have assumed and taken such property
subject to all such liabilities.

 

46



--------------------------------------------------------------------------------

Section 13.5 Rights of Limited Partners

 

Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership. Except as otherwise provided in this
Agreement, no Limited Partner shall have priority over any other Partner as to
the return of its Capital Contributions, distribution or allocations.

 

Section 13.6 Notice of Dissolution

 

In the event a Dissolution Event occurs or an event occurs that would, but for
the provisions of an election or objection by one or more Partners pursuant to
Section 13.1, result in a dissolution of the Partnership, the General Partner
shall provide within thirty (30) days thereafter written notice thereof to each
of the Partners.

 

Section 13.7 Termination of Partnership and Cancellation of Certificate of
Limited Partnership

 

Upon the completion of the liquidation of the Partnership cash and property as
provided in Section 13.2 hereof, the Partnership shall be terminated, a
certificate of cancellation shall be filed, and all qualifications of the
Partnership as a foreign limited partnership in jurisdictions other than the
State of North Carolina shall be canceled and such other actions as may be
necessary to terminate the Partnership shall be taken.

 

Section 13.8 Reasonable Time for Winding-Up

 

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2 hereof, in order to minimize any losses otherwise attendant upon
such winding-up, and the provisions of this Agreement shall remain in effect
between the Partners during the period of liquidation.

 

Section 13.9 Waiver of Partition

 

Each Partner hereby waives any right to partition of the Partnership property.

 

ARTICLE 14

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

 

Section 14.1 Amendments

 

A. Amendments to this Agreement may be proposed by the General Partner or by any
Limited Partners holding ten percent (10%) or more of the Partnership Interests.
Following such proposal, the General Partner shall submit any proposed amendment
to the Limited Partners. The

 

47



--------------------------------------------------------------------------------

General Partner shall seek the written vote of the Partners on the proposed
amendment or shall call a meeting to vote thereon and to transact any other
business that it may deem appropriate. For purposes of obtaining a written vote,
the General Partner may require a response within a reasonable specified time,
but not less than fifteen (15) days, and failure to respond in such time period
shall constitute a vote which is consistent with the General Partner’s
recommendation with respect to the proposal. Except as provided in Section
7.3.A, 7.3.B, 13.1.C, 14.1.B, 14.1.C or 14.1.D, a proposed amendment shall be
adopted and be effective as an amendment hereto if it is approved by the General
Partner and it receives the Consent of Partners holding a majority of the
Percentage Interests of the Limited Partners (including Limited Partner
Interests held by the General Partner).

 

B. Notwithstanding Section 14.1.A, the General Partner shall have the power,
without the consent of the Limited Partners, to amend this Agreement as may be
required to facilitate or implement any of the following purposes:

 

  (1) to add to the obligations of the General Partner or surrender any right or
power granted to the General Partner or any Affiliate of the General Partner for
the benefit of the Limited Partners;

 

  (2) to reflect the admission, substitution, termination, or withdrawal of
Partners in accordance with this Agreement.

 

  (3) to set forth the designations, rights, powers, duties, and preferences of
the holders of any additional Partnership Interests issued pursuant to Section
4.2.A hereof;

 

  (4) to reflect a change that is of an inconsequential nature and does not
adversely affect the Limited Partners in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement; and

 

  (5) to satisfy any requirements, conditions, or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law

 

The General Partner shall provide notice to the Limited Partners when any action
under this Section 14.1.B is taken.

 

C. Notwithstanding Section 14.1.A and 14.1.B hereof, this Agreement shall not be
amended without the Consent of each Partner adversely affected if such amendment
would (i) convert a Limited Partner’s interest in the Partnership into a General
Partner Interest, (ii) modify the limited liability of a Limited Partner in a
manner adverse to such Limited Partner, (iii) alter rights of the Partner to
receive distributions pursuant to Article 5 or Article 13, or the allocations
specified in

 

48



--------------------------------------------------------------------------------

Article 6 (except as permitted pursuant to Section 4.2 and Section 14.1.B(3)
hereof), (iv) alter or modify the Redemption Right and REIT Shares Amount as set
forth in Section 8.6, and the related definitions, in a manner adverse to such
Partner, (v) cause the termination of the Partnership prior to the time set
forth in Sections 2.5 or 13.1, or (vi) amend this Section 14.1.C. Further, no
amendment may alter the restrictions on the General Partner’s authority set
forth in Section 7.3 without the Consent specified in that section.

 

D. Notwithstanding Section 14.1.A or Section 14.1.B hereof, the General Partner
shall not amend Sections 4.2.A, 7.5, 7.6, 11.2 or 14.2 without the Consent of
75% of the Percentage Interests of the Limited Partners excluding Limited
Partners Interests held by the General Partner.

 

Under this Section 14.1, references of the Agreement to Percentage Interests of
the Limited Partners shall be deemed to refer solely to Percentage Interests of
Limited Partners with respect to Common Partnership Units.

 

Section 14.2 Meetings of the Partners

 

A. Meetings of the Partners may be called by the General Partner and shall be
called upon the receipt by the General Partner of a written request by Limited
Partners holding twenty percent (20) or more of the Partnership Interests. The
call shall state the nature of the business to be transacted notice of any such
meeting shall be given to all Partners not less than seven (7) days nor more
than thirty (30) days prior to the date of such meeting. Partners may vote in
person or by proxy at such meeting. Whenever the vote or Consent of the Partners
is permitted or required under this Agreement, such vote or Consent may be given
at a meeting of the Partners or may be given in accordance with the procedure
prescribed in Section 14.1A hereof. Except as otherwise expressly provided in
this Agreement, the Consent of holders of a majority of the Percentage Interests
held by Limited Partners (including Limited Partnership Interests held by the
General Partner) shall control.

 

Reference to Partnership Interests shall be deemed to refer only to Partnership
Interests held with respect to Common Partnership Units.

 

B. Any action required or permitted to be taken at a meeting of the Partners may
be taken without a meeting if a written consent setting forth the action so
taken is signed by 75% of the Percentage Interests of the Partners (or such
other percentage as is expressly required by this Agreement). Such consent may
be in one instrument or in several instruments and shall have the same force and
effect as a vote of 75% of the Percentage Interests of the Partners (or such
other percentage as is expressly required by this Agreement). Such consent shall
be filed with the General Partner. An action so taken shall be deemed to have
been taken at a meeting held on the effective date so certified.

 

C. Each Limited Partner may authorize any Person or Persons to act for him by
proxy on all matters in which a Limited Partner is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting. Every proxy must be signed by the Limited Partner or his
attorney-in-fact. No proxy shall be valid after the expiration of eleven (11)
months from the

 

49



--------------------------------------------------------------------------------

date thereof unless otherwise provided in the proxy. Every proxy shall be
revocable at the pleasure of the Limited Partner executing it, such revocation
to be effective upon the Partnership’s receipt of or written notice such
revocation from the Limited Partner executing such proxy.

 

D. Each meeting of the Partners shall be conducted by the General Partner or
such other Person as the General Partner may appoint pursuant to such rules for
the conduct of the meeting as the General Partner or such other Person deems
appropriate. Without limitation, meetings of Partners may be conducted in the
same manner as meetings of the shareholders of the General Partner and may be
held at the same time, and as part of, meetings of the shareholders of the
General Partner.

 

Under this Section 14.2, references of the Agreement to Percentage Interests of
the Limited Partners shall be deemed to refer solely to Percentage Interests of
Limited Partners with respect to Common Partnership Units.

 

ARTICLE 15

GENERAL PROVISIONS

 

Section 15.1 Addresses and Notice

 

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication to the Partner or
Assignee at the address set forth in Exhibit A or such other address of which
the Partner shall notify the General Partner in writing.

 

Section 15.2 Titles and Captions

 

All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” and “Sections” are
to Articles and Sections of this Agreement.

 

Section 15.3 Pronouns and Plurals

 

Whenever the context may require, any pronoun used in this Agreement shall
include the plural and vice versa.

 

Section 15.4 Further Action

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purpose of this Agreement.

 

50



--------------------------------------------------------------------------------

Section 15.5 Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

Section 15.6 Creditors

 

Other than as expressly set forth herein with respect to the Indemnities, none
of the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditors of the Partnership.

 

Section 15.7 Waiver

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

 

Section 15.8 Counterparts

 

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.

 

Section 15.9 Applicable Law

 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of North Carolina, without regard to the principles of
conflicts of law.

 

Section 15.10 Invalidity of Provisions

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

Section 15.11 Entire Agreement

 

This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes the Prior
Agreement and any other prior written or oral understandings or agreement among
them with respect thereto.

 

51



--------------------------------------------------------------------------------

ARTICLE 16

CONSOLIDATION, MERGER OR SALE OF ASSETS OF THE GENERAL PARTNER

 

Section 16.1 Triggering Events

 

For the purposes of this Article 16, each of the following events shall be
deemed to be a “Triggering Event”: (w) if the General Partner consolidates with,
or merges into, any other Person, and the General Partner is not the continuing
or surviving corporation of such consolidation or merger, (x) if any Person
consolidates with, or merges into, the General Partner, and the General Partner
is the continuing or surviving corporation of such consolidation or merger and,
in connection with such consolidation or merger, all or part of the outstanding
REIT Shares are converted into or exchanged for stock or other securities of any
other Person or cash or any other property, or (y) if the General Partner sells
or otherwise transfers (or one or more of its Subsidiaries sells or otherwise
transfers) to any Person or Persons, in one or more transactions, substantially
all of the assets or earning power of the General Partner or the Partnership.

 

Section 16.2 From and After the Occurrence of a Triggering Event

 

Effective on the date of each Triggering Event, the Redemption Right shall be
adjusted as provided in this Section 16.2.

 

A. From and after the occurrence of a Trigger Event (each such occurrence, a
“Triggering Occurrence”) and until the occurrence, if any, of a subsequent
Triggering Event (in which case a further adjustment shall be made pursuant to
this Section 16.2), each and every reference contained in this Agreement to a
“REIT Share” or “REIT Shares” shall be deemed to be a reference to a share or
shares, respectively (each a “Replacement Share”; collectively, “Replacement
Shares”), of: (i) if, as a result of any Triggering Event, all of the REIT
Shares are converted solely into Registered Common Stock (as hereinafter
defined), such Registered Common Stock and (ii) in all other cases, the common
stock, or, if such Person shall have no common stock, the equity securities or
other equity interest having power to control or direct the management (the
“Common Stock”) of (a) in the event of a Triggering Event described in clause
(w) or (x) of the first sentence of Section 16.1, (1) the Person that is the
issuer of any securities into which the REIT Shares are converted in such merger
or consolidation, or, if there is more than one such issuer, the issuer who has
the highest Market Capitalization (as hereinafter defined) and (2) if no
securities are so issued, the Person that is the other party to such merger or
consolidation, or if there is more than one such Person, the Person who has the
highest Market Capitalization or (b) in the event of a Triggering Event
described in clause (y) of the first sentence of Section 16.1, the Person that
is the party receiving the largest portion of the assets or earning power
transferred pursuant to such transaction or transactions, or, if the Person
receiving the largest portion of the assets or earning power cannot be
determined, whichever Person has the highest Market Capitalization; provided,
however, that in any such case, (1) if the Common Stock of such Person is not at
such time and has not been continuously over the preceding 12-month period
registered (“Registered Common Stock”) under Section 12 of the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), or such Person is neither
a corporation nor a real estate investment trust, and such Person is a direct or
indirect Subsidiary of another Person that has Registered Common Stock
outstanding, “Replacement Shares” shall mean shares of the Common Stock of such
other Person; (2) if the Common Stock of such Person is not Registered Common

 

52



--------------------------------------------------------------------------------

Stock or such Person is neither a corporation nor a real estate investment
trust, and such Person is a direct or indirect Subsidiary of another Person but
is not a direct or indirect Subsidiary of another Person which has Registered
Common Stock outstanding, “Replacement Shares” shall mean shares of the Common
Stock of the parent entity having the highest Market Capitalization; (3) if the
Common Stock of such Person is not Registered Common Stock or such Person is
neither a corporation nor a real estate investment trust, and such Person is
directly or indirectly controlled by more than one Person, and one of such other
Persons has Registered Common Stock outstanding, “Replacement Shares” shall mean
shares of the Common Stock of whichever of such other Persons is the issuer
having the highest Market Capitalization; and (4) if the Common Stock of such
Person is not Registered Common Stock or such Person is neither a corporation
nor a real estate investment trust, and such Person is directly or indirectly
controlled by more than one Person, and none of such other Persons have
Registered Common Stock outstanding, “Replacement Shares” shall mean shares of
the Common Stock of whichever ultimate parent entity is the corporation or real
estate investment trust having the highest aggregate shareholders’ equity or, if
no such ultimate parent entity is a corporation or a real estate investment
trust, shall be deemed to refer to shares of the Common Stock of whichever
ultimate parent entity is the entity having the greatest net assets. Any issuer
of “Replacement Shares” shall be referred to as an “Issuer.” “Market
Capitalization” means the dollar figure equal to the product of the number of
shares of Common Stock issued and outstanding on the date of the Trigger
Occurrence in question, on a fully diluted basis, not held by Affiliates (as
defined under the Exchange Act) multiplied by the Average Trading Price (as
hereinafter defined).

 

B. From and after a Trigger Occurrence, the “Conversion Factor” shall be
adjusted by multiplying the “Conversion Factor” existing on the day immediately
prior to such Trigger Occurrence as follows: (i) if the REIT Shares, as a result
of the Trigger Occurrence, have been converted solely into the right to receive
Registered Common Stock, by the number of shares of Registered Common Stock
which the holder of a single REIT Share was entitled to receive as a result of
the Trigger Occurrence or (ii) in all other cases, by a fraction, the numerator
of which shall be the Average Trading Price of a REIT Share as of such Trigger
Occurrence and the denominator of which shall be the Average Trading Price of a
Replacement Share as of such Trigger Occurrence. Following a Trigger Occurrence,
the Conversion Factor shall be further adjusted as set forth in the definition
of “Conversion Factor” contained in Article I of this Agreement and as provided
in this Section 16.2.

 

C. For the purpose of any computation hereunder, the “Average Trading Price” per
share of Common Stock on any date shall be deemed to be the average of the daily
closing prices per share of such shares for the ten consecutive trading days
immediately prior to the third trading day prior to such date; provided,
however, in the event the Triggering Event occurs as part of a series of related
transactions which also includes a tender offer, the ten trading day period
shall be the ten consecutive trading day period immediately prior to the day
REIT Shares are accepted for payment pursuant to such tender offer; provided,
however, further, if prior to the expiration of such requisite ten trading day
period the issuer announces either (A) a dividend or distribution on such shares
payable in such shares or securities convertible into such shares or (B) any
subdivision, combination or reclassification of such shares, then, following the
ex-dividend date for such dividend or the record date for such subdivision, as
the case may be, the “Average Trading Price” shall be properly adjusted

 

53



--------------------------------------------------------------------------------

to take into account such event. The closing price for each day shall be, if the
shares are listed and admitted to trading on a national securities exchange, as
reported in the principal consolidated transaction reporting system with respect
to securities listed on the principal national securities exchange on which such
shares are listed or admitted to trading or, if such shares are not listed or
admitted to trading on any national securities exchange, the last quoted price
or, if not so quoted, the high bid price in the over-the-counter market, as
reported by the NASDAQ National Market System or such other system then in use,
or, if on any such date such shares are not quoted by any such organization, the
average of the closing bid and asked prices as furnished by a professional
market maker making a market in such shares selected by the holders of a
majority of the Partnership Units held by the Limited Partners (excluding the
Partnership Units held by the General Partner and its Affiliates). If such
shares are not publicly held or not so listed or traded or if, for the ten days
prior to such date, no market maker is making market in such shares, the Average
Trading Price of such shares on such date shall be deemed to be the fair value
of such shares as determined as set forth in Section 16.2.D. The term “trading
day” shall mean, if such shares are listed or admitted to trading on any
national securities exchange, a day on which the principal national securities
exchange on which such shares are listed or admitted to trading is open for the
transaction of business or, if such shares are not so listed or admitted, a
Business Day.

 

D. In the event that on the date of a Trigger Occurrence, the shares of a Person
are not publicly held or not so listed or traded or if, for the ten days prior
to such date, no market maker is making a market in the shares of a Person, the
Average Trading Price of the shares of such Person shall be the fair value of
the shares as determined in good faith by the holders of a majority of the
Partnership Units held by the Limited Partners (excluding the Partnership Units
held by the General Partner and its Affiliates) and the General Partner, which
determination shall be binding on all of the Limited Partners. If the holders of
a majority of the Partnership Units held by the Limited Partners (excluding the
Partnership Units held by the General Partner and its Affiliates) and the
General Partner have not agreed on the fair value of the shares and executed and
delivered between them an agreement setting forth the same within twenty (20)
days after the Trigger Occurrence in question, then either the General Partner
or the holders of a majority of the Partnership Units held by the Limited
Partners (excluding the Partnership Units held by the General Partner and its
Affiliates) may notify the other that they or it desire to invoke the following
arbitration procedure:

 

(1) Notice of the holders of a majority of the Partnership Units held by the
Limited Partners (excluding the Partnership Units held by the General Partner
and its Affiliates) or the General Partner of such parties’ intention to seek
arbitration shall be delivered to the other parties within ten (10) days after
which all parties shall, in good faith, attempt to agree on a single arbitrator
to determine the fair value of the shares (the “Arbitrator”). If the holders of
a majority of the Partnership Units held by the Limited Partners (excluding the
Partnership Units held by the General Partner and its Affiliates) and the
General Partner have not agreed on the Arbitrator within ten (10) days after the
giving of the Arbitration Notice, then either, on behalf of both, may apply to
the local office of the American Arbitration Association or any organization
which is the successor thereof (the “AAA”) for

 

54



--------------------------------------------------------------------------------

appointment of the Arbitrator, or, if the AAA shall not then exist or shall
fail, refuse or be unable to act such that the Arbitrator is not appointed by
the AAA within ten (10) days after application therefor, then either party may
apply to any court of competent jurisdiction in the State of North Carolina (the
“Court”) for the appointment of the Arbitrator and the other party shall not
raise any question as to the Court’s full power and jurisdiction to entertain
the application and make the appointment. The date on which the Arbitrator is
appointed, by the agreement of the parties, by appointment by the AAA or by
appointment by the Court, is referred to herein as the “Appointment Date.” If
any Arbitrator appointed hereunder shall be unwilling or unable, for any reason,
to serve, or continue to serve, a replacement arbitrator shall be appointed in
the same manner as the original Arbitrator.

 

(2) The arbitration shall be conducted in accordance with the then prevailing
commercial arbitration rules of the AAA, modified as follows:

 

(i) To the extent that any statute imposes requirements different than those of
the AAA in order for the decision of the Arbitrator to be enforceable in the
courts of the Sate of North Carolina, such requirements shall be complied with
in the arbitration.

 

(ii) The Arbitrator shall be disinterested and impartial, shall not be
affiliated with the Limited Partners or the General Partner and shall have at
least ten (10) years experience in the market in which the applicable Person
transactions in the majority of its business.

 

(iii) Before hearing any testimony or receiving any evidence, the Arbitrator
shall be sworn to hear and decide the controversy faithfully and fairly by an
officer authorized to administer an oath and a written copy thereof shall be
delivered to each of the Limited Partners and the General Partner.

 

(iv) Within twenty (20) days after the Appointment Date, the holders of a
majority of the Partnership Units held by the Limited Partners (excluding the
Partnership Units held by the General Partner and its Affiliates) and the
General Partner shall deliver to the Arbitrator two (2) copies of their
respective written determinations of the fair value of the shares (each, a
“Determination”) together with such affidavits, appraisals, reports and other
written evidence relating thereto as the submitting party deems appropriate.
After the submission of any Determination, the submitting party may not make any
additions to or deletions from, or otherwise change, such

 

55



--------------------------------------------------------------------------------

Determination or the affidavits, appraisals, reports and other written evidence
delivered therewith. If either party fails to so deliver its Determination
within such time period, time being of the essence with respect thereto, such
party shall be deemed to have irrevocably waived its right to deliver a
Determination and the Arbitrator, without holding a hearing, shall accept the
Determination of the submitting party as the fair value of the shares. If each
party submits a Determination with respect to the fair value of the shares
within the twenty (20) day period described above, the Arbitrator shall,
promptly after its receipt of the second Determination, deliver a copy of each
party’s Determination to the other party.

 

(v) Not less than ten (10) days nor more than twenty (20) days after the earlier
to occur of (x) the expiration of the twenty (20) day period provided for in
clause (iv) of this subparagraph or (y) the Arbitrator’s receipt of both of the
Determinations from the parties (such earlier date is referred to herein as the
“Submission Date”) and upon not less than five (5) days notice to the parties,
the Arbitrator shall hold one or more hearings with respect to the determination
of the fair value of the shares. The hearings shall be held in the
Raleigh/Durham metropolitan area of North Carolina at such location and time as
shall be specified by the Arbitrator. Each of the parties shall be entitled to
present all relevant evidence and to cross-examine witnesses at the hearings.
The Arbitrator shall have the authority to adjourn any hearing to such later
date as the Arbitrator shall specify, provided that in all events all hearings
with respect to the determination of the fair value of the shares shall be
concluded not later than thirty (30) days after the Submission Date.

 

(vi) The Arbitrator shall be instructed, and shall be empowered only, to select
as the fair value of the shares that one of the Determinations which the
Arbitrator believes is the more accurate determination of the Average Trading
Price of the shares. Without limiting the generality of the foregoing, in
rendering his or her decision, the Arbitrator shall not add to, subtract from or
otherwise modify the provision of this Agreement or either of the
Determinations.

 

(vii) The Arbitrator shall render his or her determination as to the selection
of a Determination in a signed and acknowledged written instrument, original
counterparts of which shall be sent simultaneously to Limited Partners and the
General Partner, within ten (10) days after the conclusion of the hearing(s)
required by clause (v) of this Section.

 

56



--------------------------------------------------------------------------------

(3) This provision shall constitute a written agreement to submit any dispute
regarding the determination of the Average Trading Price of the shares of a
Person to arbitration.

 

(4) The arbitration decision, determined as provided in this Article, shall be
conclusive and binding on the parties, shall constitute an “award” by the
Arbitrator within the meaning of the AAA rules and applicable law, and judgment
may be entered thereon in any court of competent jurisdiction.

 

(5) The Partnership shall pay all fees and expenses relating to the arbitration
(including, without limitation, the fees and expenses of one counsel (including
local counsel, if required) chosen by the holders of a majority of the
Partnership Units held by the Limited Partners (excluding the Partnership Units
held by the General Partner and its Affiliates) and of experts and witnesses
retained or called by the Limited Partners). The Limited Partners’ counsel
chosen as set forth in the preceding sentence shall represent the interests of
all of the Limited Partners and the choice of counsel shall be binding on all of
the Limited Partners.

 

E. From and after a Trigger Occurrence, each and every reference to the “General
Partner” in Section 8.6 shall be deemed to be a reference to the Issuer of the
Replacement Shares. From and after a Trigger Occurrence, the Issuer shall assume
or unconditionally guaranty the performance of the General Partner’s obligations
under this Agreement pursuant to an instrument in form and substance
satisfactory to the holders of majority of the Partnership Units held by the
Limited Partners (excluding the Partnership Units held by the General Partner
and its Affiliates). From and after a Trigger Occurrence, the “Average Trading
Price” of a REIT Share or a Replacement Share, as applicable shall be
substituted for the “Value” of the same for the purposes of determining the Cash
Amount.

 

Section 16.3 Additional Issuer Covenants

 

The General Partner shall (i) not enter in an agreement with any Person which
would result in a Trigger Event unless such agreement provides for each of the
following and (ii) from and after any Trigger Occurrence, comply with each of
the following:

 

A. If, on the day immediately prior to a Trigger Occurrence, the Issuer is
qualified as a REIT, then, substantially contemporaneously with such Trigger
Occurrence, the General Partner, the Issuer and its Affiliates shall enter into
such mergers, combinations, conveyances or other transactions as shall be
required to cause substantially all of the assets of the General Partner and the
Issuer and its Affiliates to be owned, leased or held directly or indirectly by
a single operating partnership in which the Limited Partners shall hold
partnership units having the rights specified by this Agreement. The agreement
governing the resulting operating partnership shall be in a form substantially
no less favorable to each of the Limited Partners than is this Agreement.

 

57



--------------------------------------------------------------------------------

B. From and after a Trigger Occurrence, in the event a dividend or distribution
consisting of cash or property (other than Replacement Shares) or both is paid
by the Issuer in respect of the Replacement Shares, the General Partner shall
cause the Partnership to distribute, in respect of each Partnership Unit, the
same amount of cash or property the holder of a Partnership Unit would have
received had such holder exercised its Redemption Right and received Replacement
Shares prior to such dividend or distribution.

 

Section 16.4 Application to Later Transactions

 

This Article 16 shall apply to the initial Triggering Event and shall continue
to apply to each subsequent Triggering Event.

 

Section 16.5 Waivers and Amendments

 

This Article 16 shall only be amended as provided in Section 14.1.D of this
Agreement and shall be deemed included in such section for all purposes;
provided that the General Partner may amend this Article 16, without the consent
of the Limited Partners for the purposes set forth at Section 14.1.B(4) prior to
a Trigger Occurrence.

 

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GENERAL PARTNER: HIGHWOODS PROPERTIES, INC. By:  

/s/ Mack D. Pridgen III

--------------------------------------------------------------------------------

Title:  

Vice President and General Counsel

--------------------------------------------------------------------------------

 

[CORPORATE SEAL]

 

 

59



--------------------------------------------------------------------------------

LIMITED PARTNERS:

By:

 

 

--------------------------------------------------------------------------------

   

Attorney-in-Fact for the Limited Partners

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

 

 

60



--------------------------------------------------------------------------------

EXHIBIT B

 

CAPITAL ACCOUNT MAINTENANCE

 

1. Capital Accounts of the Partners

 

A. The Partnership shall maintain for each Partner a separate Capital Account in
accordance with the rules of Regulations Section 1.704-l(b)(2)(iv). Such Capital
Account shall be increased by (i) the amount of all Capital Contributions and
any other deemed contributions made by such Partner to the Partnership pursuant
to this Agreement and (ii) all items of Partnership income and gain (including
income and gain exempt from tax) computed in accordance with Section 1.B hereof
and allocated to such Partner pursuant to Section 6.1.A of the Agreement and
Exhibit C hereof, and decreased by (x) the amount of cash or Agreed Value of all
actual and deemed distributions of cash or property made to such Partner
pursuant to this Agreement and (y) all items of Partnership deduction and loss
computed in accordance with Section 1.B hereof and allocated to such Partner
pursuant to Section 6.1.B of the Agreement and Exhibit C hereof.

 

B. For purposes of computing the amount of any item of income, gain, deduction
or loss to be reflected in the Partners’ Capital Accounts, unless otherwise
specified in this Agreement, the determination, recognition and classification
of any such item shall be the same as its determination, recognition and
classification for federal income tax purposes determined in accordance with
Section 703(a) of the Code (for this purpose all items of income, gain, loss or
deduction required to be stated separately pursuant to Section 703(a)(1) of the
Code shall be included in taxable income or loss), with the following
adjustments:

 

  (1) Except as otherwise provided in Regulations Section 1.704-l(b)(2)(iv)(m),
the computation of all items of income, gain, loss and deduction shall be made
without regard to any election under Section 754 of the Code which may be made
by the Partnership, provided that the amounts of any adjustments to the adjusted
bases of the assets of the Partnership made pursuant to Section 734 of the Code
as a result of the distribution of property by the Partnership to a Partner (to
the extent that such adjustments have not previously been reflected in the
Partners’ Capital Accounts) shall be reflected in the Capital Accounts of the
Partners in the manner and subject to the limitations prescribed in Regulations
Section 1.704-1(b)(2)(iv)(m)(4).

 

  (2) The computation of all items of income, gain, and deduction shall be made
without regard to the fact that items described in Section 705(a)(2)(B) of the
Code are not includible in gross income or are neither currently deductible nor
capitalized for federal income tax purposes.

 

  (3) Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

 

1



--------------------------------------------------------------------------------

  (4) In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year.

 

  (5) In the event the Carrying Value of any Partnership Asset is adjusted
pursuant to Section 1.D hereof, the amount of any such adjustment shall be taken
into account as gain or loss from the disposition of such asset.

 

  (6) Any items specifically allocated under Section 2 of Exhibit C hereof shall
not be taken into account.

 

C. Generally, a transferee (including an Assignee) of a Partnership Unit shall
succeed to a pro rata portion of the Capital Account of the transferor;
provided, however, that, if the transfer causes a termination of the Partnership
under Section 708(b)(1)(B) of the Code, the Partnership’s properties shall be
deemed, solely for federal income tax purposes, to have been distributed in
liquidation of the Partnership to the holders of Partnership Units (including
such transferee) and recontributed by such Persons in reconstitution of the
Partnership. In such event, the Carrying Values of the Partnership properties
shall be adjusted immediately prior to such deemed distribution pursuant to
Section 1.D(2) hereof. The Capital Accounts of such reconstituted Partnership
shall be maintain in accordance with the principles of this Exhibit B.

 

D.      (1)      Consistent with the provisions of Regulations Section
1.704-l(b)(2)(iv)(f), and as provided in Section l.D(2), the Carrying Value of
all Partnership assets shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property, as
of the times of the adjustments provided in Section l.D(2) hereof, as if such
Unrealized Gain or Unrealized Loss had been recognized on an actual sale of each
such property and allocated pursuant to Section 6.1 of the Agreement.        (2)
     Such adjustments shall be made as of the following times: (a) immediately
prior to the acquisition of an additional interest in the Partnership by any new
or existing Partner in exchange for more than a de minimis Capital Contribution;
(b) immediately prior to distribution by the Partnership to a Partner of more
than a de minimis amount of property as consideration for an interest in the
Partnership; and (c) immediately prior to the liquidation of the Partnership
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), provided,
however, that adjustments pursuant to clauses (a) and (b) above shall be made
only if the General Partner determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership.

 

2



--------------------------------------------------------------------------------

  (3) In accordance with Regulations Section 1.704-l(b)(2)(iv)(e), the Carrying
Value of Partnership assets distributed in kind shall be adjusted upward or
downward to reflect any Unrealized Gain or Unrealized Loss attributable to such
Partnership property, as of the time any such asset is distributed.

 

  (4) In determining Unrealized Gain or Unrealized Loss for purposes of this
Exhibit B, the aggregate cash amount and fair market value of all Partnership
assets (including cash or cash equivalents) shall be determined by the General
Partner using such reasonable method of valuation as it may adopt, or in the
case of a liquidating distribution pursuant to Article 13 of the Agreement,
shall be determined and allocated by the Liquidator using such reasonable
methods of valuation as it may adopt. The General Partner, or the Liquidator, as
the case may be, shall allocate such aggregate value among the assets of the
Partnership (in such manner as it determines in its sole and absolute discretion
to arrive at a fair market value for individual properties).

 

E. The provisions of this Agreement (including this Exhibit B and other Exhibits
to this Agreement) relating to the maintenance of Capital Accounts are intended
to comply with Regulations Section 1.704-1(b), and shall be interpreted and
applied in a manner consistent with such Regulations. In the event the General
Partner shall determine that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Partnership, the
General Partner, or the Limited Partners) are computed in order to comply with
such Regulations, the General Partner may make such modification without regard
to Article 14 of the Agreement, provided that it is not likely to have a
material effect on the amounts distributable to any Person pursuant to Article
13 of the Agreement upon the dissolution of the Partnership. The General Partner
also shall (i) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Partners and the amount of
Partnership capital reflected on the Partnership’s balance sheet, as computed
for book purposes in accordance with Regulations Section 1.704-1(b)(2)(iv)(q),
and (ii) make any appropriate modifications in the event unanticipated events
might otherwise cause this Agreement not to comply with Regulations Section
1.704-1(b).

 

2. No Interest

 

No interest shall be paid by the Partnership on Capital Contributions or on
balances in Partners’ Capital Accounts.

 

3. No Withdrawal

 

No Partner shall be entitled to withdraw any part of his Capital Contribution or
his Capital Account or to receive any distribution from the Partnership, except
as provided in Articles 4, 5, 7 and 13 of the Agreement.

 

3



--------------------------------------------------------------------------------

EXHIBIT C

 

SPECIAL ALLOCATION RULES

 

1. Special Allocation Rules

 

Notwithstanding any other provision of the Agreement or this Exhibit C, the
following special allocations shall be made in the following order:

 

A. Minimum Gain Chargeback. Notwithstanding the provisions of Section 6.1 of the
Agreement or any other provisions of this Exhibit C, if there is a net decrease
in Partnership Minimum Gain during any Partnership Year, each Partner shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Partner’s share of the
net decrease in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(f)(6). This Section 1.A is intended to comply
with the minimum gain chargeback requirements in Regulations Section 1.704-2(f)
and shall be interpreted consistently therewith. Solely for purposes of this
Section 1.A, each Partner’s Adjusted Capital Account Deficit shall be determined
prior to any other allocations pursuant to Section 6.1 during such Partnership
Year.

 

B Partner Minimum Gain Chargeback. Notwithstanding any other provision of
Section 6.1 of this Agreement or any other provisions of this Exhibit C (except
Section l.A hereof), if there is a net decrease in Partner Minimum Gain
attributable to a Partner Nonrecourse Debt during any Partnership Year, each
Partner who has a share of the Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5), shall be specially allocated items of Partnership income and gain
for such year (and, if necessary, subsequent years) in an amount equal to such
Partner’s share of the net decrease in Partner Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(i)(4). This Section 1.B is intended to comply
with the minimum gain chargeback requirement in such Section of the Regulations
and shall be interpreted consistently therewith. Solely for purposes of this
Section l.B, each Partner’s Adjusted Capital Account Deficit shall be determined
prior to any other allocations pursuant to Section 6.1 of the Agreement or this
Exhibit with respect to such Partnership Year, other than allocations pursuant
to Section l.A hereof.

 

C. Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations or distributions described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-l(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6), and
after giving effect to he allocations required under Sections l.A and l.B
hereof, such Partner has an Adjusted Capital Account Deficit, items of

 

1



--------------------------------------------------------------------------------

Partnership income and gain (consisting of a pro rata portion of each item of
Partnership income, including gross income and gain for the Partnership Year)
shall be specifically allocated to such Partner in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, its Adjusted
Capital Account Deficit created by such adjustments, allocations or
distributions as quickly as possible.

 

D. Nonrecourse Deductions. Nonrecourse Deductions for any Partnership Year shall
be allocated to the Partners in accordance with their respective Percentage
Interests. If the General Partner determines in its good faith discretion that
the Partnership’s Nonrecourse Deductions must be allocated in a different ratio
to satisfy the safe harbor requirements of the Regulations promulgated under
Section 704(b) of the Code, the General Partner is authorized, upon notice to
the Limited Partners, to revise the prescribed ratio to the numerically closest
ratio for such Partnership Year which would satisfy such requirements.

 

E. Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
Partnership Year shall be specially allocated to the Partner who bears the
economic risk of loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i).

 

F. Code Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Partnership asset pursuant to Section 734(b) or 743(b) of the Code
is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m), to be taken
into account in determining Capital Accounts, the amount of such adjustment to
the Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such item of gain or loss shall be specially allocated to the
Partners in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such Section of the Regulations.

 

G. Priority Allocation With Respect To Preferred Partnership Units. All or a
portion of the remaining items of Partnership gross income or gain for the
Partnership Year, if any, shall be specially allocated to the General Partner in
an amount equal to the excess, if any, of the cumulative distributions received
by the General Partner pursuant to Section 5.1(i) hereof for the current
Partnership Year and all prior Partnership Years (other than any distributions
that are treated as being in satisfaction of the Liquidation Preference Amount
for any Preferred Partnership Units) over the cumulative allocations of
Partnership gross income and gain to the General Partner under this Section 1.G
for all prior Partnership Years.

 

2. Allocations for Tax Purposes

 

A. Except as otherwise provided in this Section 2, for federal income tax
purposes, each item of income, gain, loss and deduction shall be allocated among
the Partners in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Section 6.1 of the Agreement and
Section 1 of this Exhibit C.

 

2



--------------------------------------------------------------------------------

B. In an attempt to eliminate Book-Tax Disparities attributable to a Contributed
Property or Adjusted Property, items of income, gain, loss, and deduction shall
be allocated for federal income tax purposes among the Partners as follows:

 

(1)      (a)      In the case of a Contributed Property, such items attributable
thereto shall be allocated among the Partners consistent with the principles of
Section 704(c) of the Code to take into account the variation between the 704(c)
Value of such property and its adjusted basis at the time of contribution; and  
     (b)      any item of Residual Gain or Residual Loss attributable to a
Contributed Property shall be allocated among the Partners in the same manner as
its correlative item of “book” gain or loss is allocated pursuant to Section 6.1
of the Agreement and Section 1 of this Exhibit C. (2)      (a)      In the case
of an Adjusted Property, such items shall               (1)      first, be
allocated among the Partners in a manner consistent with the principles of
Section 704(c) of the Code to take into account the Unrealized Gain or
Unrealized Loss attributable to such property and the allocations thereof
pursuant to Exhibit B, and               (2)      second, in the event such
property was originally a Contributed Property, be allocated among the Partners
in a manner consistent with Section 2.B(1) of this Exhibit C; and        (b)
     any item of Residual Gain or Residual Loss attributable to an Adjusted
Property shall be allocated among the Partners in the same manner its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1 of
the Agreement and Section 1 of this Exhibit C. (3)      all other items of
income, gain loss and deduction shall be allocated among the Partners the same
manner as their correlative item of “book” gain or loss is allocated pursuant to
Section 6.1 of the Agreement and Section 1 of the Exhibit C.

 

C. The Partnership shall use the “Traditional Method” of making Section 704(c)
allocations as provided by Regulations Section 1.704-3(b) to eliminate the
disparities between the Carrying Value of property and its adjusted basis.

 

3



--------------------------------------------------------------------------------

3. No Withdrawal

 

No Partner shall be entitled to withdraw any part of his Capital Contribution or
his Capital Account or to receive any distribution from the Partnership, except
as provided in Articles 4, 5, 8 and 13 of the Agreement.

 

4



--------------------------------------------------------------------------------

EXHIBIT D

 

VALUE OF CONTRIBUTED PROPERTY

 

Underlying Property

--------------------------------------------------------------------------------

 

704(c) Value

--------------------------------------------------------------------------------

 

Agreed Value

--------------------------------------------------------------------------------

 

 

1



--------------------------------------------------------------------------------

EXHIBIT E

 

NOTICE OF REDEMPTION

 

The undersigned Limited Partner hereby irrevocably (i) redeems Limited
Partnership Units in Highwoods Realty Limited Partnership in accordance with the
terms of the Amended and Restated Agreement of Limited Partnership of Highwoods
Realty Limited Partnership and the Redemption Right referred to therein, (ii)
surrenders such Limited Partnership Units and all right, title and interest
therein, and (iii) directs that the Cash Amount of REIT Shares Amount (as
determined by the General Partner) deliverable upon exercise of the Redemption
Right be delivered to the address specified below, and if REIT Shares are to be
delivered, such REIT Shares be registered or placed in the name(s) and at the
address(es) specified below. The undersigned hereby, represents, warrants, and
certifies that the undersigned (a) has marketable and unencumbered title to such
Limited Partnership Units, free and clear of the rights or interests of any
other person or entity, (b) has the full right, power, and authority to redeem
and surrender such Limited Partnership Units as provided herein, and (c) has
obtained the consent or approval of all person or entities, if any, having the
right to consent or approve such redemption and surrender.

 

Dated:                    

   

Name of Limited Partner:

 

 

--------------------------------------------------------------------------------

   

Please Print

 

 

--------------------------------------------------------------------------------

(Signature of Limited Partner)

 

--------------------------------------------------------------------------------

(Street Address)

 

--------------------------------------------------------------------------------

(City) (State) (Zip Code)

Signature Guaranteed by:

 

--------------------------------------------------------------------------------

 

1



--------------------------------------------------------------------------------

If REIT Shares are to be issued, issue to: Name:
                                         
Please insert social security or identifying number:                         



--------------------------------------------------------------------------------

EXHIBIT F

 

INDEMNIFICATION UNDER SECTION 7.7(I)

 

Limited Partner

--------------------------------------------------------------------------------

   Indemnification
Per Unit


--------------------------------------------------------------------------------

  

Maximum

Indemnification

Obligation

--------------------------------------------------------------------------------

C.S. Henline Trust

         

Fritsch, Edward J.

         

Gibson, Ronald P.

         

Harley, Donald L.

         

Harrod, Keith R.

         

Jones, Robert L.

         

Jones, Seby B.

         

Ramsey, Grace D.

         

Sloan, C. Hamilton

         

Sloan, C. Hamilton (Trust)

         

Sloan, Mark Hamilton

         

Sloan, Mark Hamilton (Trust)

         

Sloan, Jr., O. Temple

         

Sloan, Jr., O. Temple (Trust)

         

Sloan, III, O. Temple

         

Sloan, III, O. Temple (Trust)

         

Stroud, E. Stephen

         

Thomas J. Rek

         

Austin, Dan

         

Mullins, Bill

         

Bramler, L.

         

J.T. Hobby & Sons, Inc.

         

 

1



--------------------------------------------------------------------------------

EXHIBIT G

 

CLASS B UNITS

 

Notwithstanding any other provision of the Partnership Agreement, Class B Units
will have the following designations, preferences, rights, powers and duties:

 

  1. No distributions of Available Cash as described in Section 5.1 will be made
with respect to the Class B Units while such Class B Units are outstanding. If
the amount of cash to be distributed to holders of Class A Units for any period
(i) exceeds the amount of the distribution made with respect to the immediately
preceding quarter plus 5 percent (determined on a per-Unit basis) and (ii)
includes amounts that are attributable to the proceeds from a sale, exchange,
disposition, or refinancing of Partnership property for the current or any prior
period (“Capital Proceeds”), the Class B Units will share in the distribution
for the period, but only to the extent of their percentage share of the Capital
Proceeds determined on a pro rata basis with all Partnership Units. A
distribution will include amounts attributable to Capital Proceed if, and only
if, the amount of the distribution exceeds the Partnership’s funds from
operations (as defined by the Board of Governors of NAREIT as of December 31,
1993), which is disclosed in the Partnership’s quarterly earnings release, for
the period with respect to which the distribution is made. Nothing in this
provision shall be construed as requiring the Partnership to make a distribution
to holders of Class B Units unless and until a distribution that includes
amounts attributable to Capital Proceeds, as defined above, is made to holders
of the Class A Units.

 

  2. A Capital Account will be maintained with respect to each holder of Class B
Units.

 

  3. No allocations of income and loss will be made to the Capital Accounts of
the Class B Units other than allocations of income from the sale of Partnership
property equal to the distributions made under paragraph 2 above in respect of
and pro rata to the Class B Units and allocations of income and loss made to
such Capital Accounts to the extent necessary so as to cause the balance of such
Capital Accounts, relative to the aggregate balance of all the Capital Accounts
for all Units, to correspond to the Percentage Interest in the Partnership
represented by the Class B Units.

 

  4. Except as provided above, no allocations of Partnership items of income,
gain, loss and deduction will be made for tax purposes with respect to the Class
B Units, except as may be required by Section 704(c) of the Code and the
corresponding provisions of this Agreement. The allocations of gain on the
disposition of the property, including any curative allocation, to the Partner
holding the Class B Units shall be equal to the excess of (i) the lesser of (a)
the gain recognized upon the disposition or (b) the Unrealized Gain with respect
to the property at the time of its contribution to the Partnership over (ii) the
sum of the depreciation and amortization deductions

 

1



--------------------------------------------------------------------------------

    actually claimed by the Partnership for federal income tax reporting
purposes with respect to the adjusted tax basis of the property existing at the
time of its contribution to the Partnership.

 

  5. Partners will not have the Redemption Right under Section 8.6 with respect
to their Class B Units.

 

  6. To the extent not inconsistent with this Exhibit G, Class B Units will have
the designations, preferences, rights, powers and duties of the other
Partnership Units as described in the Partnership Agreement.

 

All capitalized terms used herein and not otherwise defined shall have the
meanings assigned in the Partnership Agreement. Except as modified herein, all
covenants, terms and conditions of the Partnership Agreement shall remain in
full force and effect, which covenants, terms and conditions the General Partner
hereby ratifies and affirms.

 

2



--------------------------------------------------------------------------------

EXHIBIT H

 

DESIGNATION OF THE VOTING POWERS, DESIGNATIONS, PREFERENCES AND

RELATIVE, PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS AND

QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF THE

SERIES A PREFERRED PARTNERSHIP UNITS

 

The following are the terms of the Series A Preferred Partnership Units
established pursuant to this Amendment:

 

(a) Number. The maximum number of authorized Series A Preferred Partnership
Units shall be 143,750.

 

(b) Relative Seniority. In respect of rights to receive quarterly distributions
and to participate in distributions of payments in the event of any liquidation,
dissolution or winding up of the Partnership, the Series A Preferred Partnership
Units shall rank senior to the Common Partnership Units and any other class or
series of Partnership Units of the Partnership ranking, as to quarterly
distributions and upon liquidation, junior to the Series A Preferred Partnership
Units (collectively, “Junior Partnership Units”).

 

(c) Quarterly Distributions.

 

(1) The General Partner, in its capacity as the holder of the then outstanding
Series A Preferred Partnership Units, shall be entitled to receive, when and as
declared by the General Partner out of any funds legally available therefor,
cumulative quarterly distributions at the rate of $86.25 per Series A Preferred
Partnership Unit per year, payable quarterly in arrears in cash on the last day
of February, May, August, and November of each year or, if not a Business Day
(as hereinafter defined), the next succeeding Business Day, commencing May 31,
1997 (each such day being hereafter called a “Quarterly Distribution Date” and
each period beginning on the day next following a Quarterly Distribution Date
and ending on the next following Quarterly Distribution Date being hereinafter
called a “Distribution Period”). Quarterly distributions on each Series A
Preferred Partnership Unit shall accrue and be cumulative from and including the
date of original issue thereof, whether or not (i) quarterly distributions on
such Series A Preferred Partnership Units are earned or declared or (ii) on any
Quarterly Distribution Date there shall be funds legally available for the
payment of quarterly distributions. Quarterly distributions paid on the Series A
Preferred Partnership Units in an amount less than the total amount of such
quarterly distributions at the time accrued and payable on such Partnership
Units shall be allocated pro rata on a per unit basis among all such Series A
Preferred Partnership Units at the time outstanding.

 

“Business Day” shall mean any day, other than a Saturday or Sunday, that is
neither a legal holiday nor a day on which banking institutions in New York City
are authorized or required by law, regulation or executive order to close.

 

1



--------------------------------------------------------------------------------

(2) The amount of any quarterly distributions accrued on any Series A Preferred
Partnership Units at any Quarterly Distribution Date shall be the amount of any
unpaid quarterly distributions accumulated thereon, to and including such
Quarterly Distribution Date, whether or not earned or declared, and the amount
of quarterly distributions accrued on any Series A Preferred Partnership Units
at any date other than a Quarterly Distribution Date shall be equal to the sum
of the amount of any unpaid quarterly distributions accumulated thereon, to and
including the last preceding Quarterly Distribution Date, whether or not earned
or declared, plus an amount calculated on the basis of the annual distribution
rate for the period after such last preceding Quarterly Distribution Date to and
including the date as of which the calculation is made based on a 360-day year
of twelve 30-day months. When distributions are not paid in full upon the Series
A Preferred Partnership Units (or a sum sufficient for such full payment is not
set apart therefor), all distributions declared upon Series A Preferred
Partnership Units and any other series of Preferred Partnership Units ranking on
a parity as to distributions with the Series A Preferred Partnership Units shall
be declared pro rata so that the amount of distributions declared per unit on
the Series A Preferred Partnership Units and such other series of Preferred
Partnership Units shall in all cases bear to each other the same ratio that
accrued distributions per unit on the Series A Preferred Partnership Units and
such other series of Preferred Partnership Units bear to each other.

 

(3) Except as provided in the immediately preceding paragraph, unless full
cumulative distributions on the Series A Preferred Partnership Units have been
or contemporaneously are declared and paid or declared and a sum sufficient for
the payment thereof set apart for payment of the Series A Preferred Partnership
Units for all past distribution periods and the then current distribution
period, (A) no distributions shall be declared or paid or set apart for payment
on the Preferred Partnership Units ranking, as to distributions, on a parity
with or junior to the Series A Preferred Partnership Units for any period, and
(B) no distributions (other than in Junior Partnership Units) shall be declared
or paid or set aside for payment or other distribution or shall be declared or
made upon the Junior Partnership Units or any other Preferred Partnership Units
ranking on a parity with the Series A Preferred Partnership Units as to
distributions or upon liquidation (“Parity Units”), nor shall any Junior
Partnership Units or any Parity Units be redeemed, purchased or otherwise
acquired for any consideration (or any moneys be paid to or made available for a
sinking fund for the redemption of any Junior Partnership Units or Parity Units)
by the Partnership (except by conversion into or exchange for Junior Partnership
Units).

 

(4) Except as provided herein, the Series A Preferred Partnership Units shall
not be entitled to participate in the earnings or assets of the Partnership, and
no interest, or sum of money in lieu of interest, shall be payable in respect of
any distribution or distributions on the Series A Preferred Partnership Units
which may be in arrears.

 

(5) Any distribution made on the Series A Preferred Partnership Units shall be
first credited against the earliest accrued but unpaid quarterly distribution
due with respect to such Partnership Units which remains payable.

 

(6) No quarterly distributions on the Series A Preferred Partnership Units shall
be authorized by the General Partner or be paid or set apart for payment by the
Partnership at such time

 

2



--------------------------------------------------------------------------------

as the terms and provisions of any agreement of the General Partner or the
Partnership, including any agreement relating to its indebtedness, prohibits
such authorization, payment or setting apart for payment or provides that such
authorization, payment or setting apart for payment would constitute a breach
thereof or a default thereunder, or if such authorization or payment shall be
restricted or prohibited by law. Notwithstanding the foregoing, quarterly
distributions on the Series A Preferred Partnership Units will accrue whether or
not the Partnership has earnings, whether or not there are funds legally
available for the payment of such quarterly distributions and whether or not
such quarterly distributions are authorized.

 

(d) Liquidation Rights.

 

(1) Upon the voluntary or involuntary dissolution, liquidation or winding up of
the Partnership, the General Partner, in its capacity as the holder of the
Series A Preferred Partnership Units then outstanding, shall be entitled to
receive and to be paid out of the assets of the Partnership available for
distribution to its partners, before any payment or distribution shall be made
on any Junior Partnership Units, the amount of $1,000.00 per Series A Preferred
Partnership Unit, plus accrued and unpaid quarterly distributions thereon.

 

(2) After the payment to the holders of the Series A Preferred Partnership Units
of the full preferential amounts provided for herein, the General Partner, in
its capacity as the holder of the Series A Preferred Partnership Units as such,
shall have no right or claim to any of the remaining assets of the Partnership.

 

(3) If, upon any voluntary or involuntary dissolution, liquidation, or winding
up of the Partnership, the amounts payable with respect to the preference value
of the Series A Preferred Partnership Units and any other Preferred Partnership
Units of the Partnership ranking as to any such distribution on a parity with
the Series A Preferred Partnership Units are not paid in full, the holders of
the Series A Preferred Partnership Units and of such other Preferred Partnership
Units will share ratably in any such distribution of assets of the Partnership
in proportion to the full respective preference amounts to which they are
entitled.

 

(4) Neither the sale, lease or conveyance of all or substantially all of the
property or business of the Partnership, nor the merger or consolidation of the
Partnership into or with any other entity or the merger or consolidation of any
other entity into or with the Partnership, shall be deemed to be a dissolution,
liquidation or winding up, voluntary or involuntary, for the purposes hereof.

 

(e) Redemption.

 

(1) The Series A Preferred Partnership Units are not redeemable prior to
February 12, 2027. On and after February 12, 2027, the General Partner may, at
its option, cause the Partnership to redeem at any time all or, from time to
time, part of the Series A Preferred Partnership Units at a price per unit (the
“ Redemption Price”), payable in cash, of $1,000.00, together with all accrued
and unpaid distributions to and including the date fixed for redemption (the
“Redemption Date”). The Series A Preferred Partnership Units have no stated
maturity and will not be subject to any sinking fund or mandatory redemption
provisions.

 

3



--------------------------------------------------------------------------------

(2) Procedures of Redemption.

 

(i) At any time that the General Partner exercises its right to redeem all or
any of the Series A Preferred Shares, the General Partner shall exercise its
right to cause the Partnership to redeem an equal number of Series A Preferred
Partnership Units in the manner set forth herein.

 

(ii) No Series A Preferred Partnership Units may be redeemed except from
proceeds from the sale of capital stock of the General Partner, including but
not limited to common stock, preferred stock, depositary shares, interests,
participations or other ownership interests (however designated) and any rights
(other than debt securities convertible into or exchangeable for equity
securities) or options to purchase any of the foregoing. The proceeds of such
sale of capital stock of the General Partner shall be contributed by the General
Partner to the Partnership pursuant to the requirements of Section 4.2 of the
Partnership Agreement.

 

(f) Voting Rights. Except as required by law, the General Partner, in its
capacity as the holder of the Series A Preferred Partnership Units, shall not be
entitled to vote at any meeting of the Partners or for any other purpose or
otherwise to participate in any action taken by the Partnership or the Partners,
or to receive notice of any meeting of Partners.

 

(g) Conversion. The Series A Preferred Partnership Units are not convertible
into or exchangeable for any other property or securities of the Partnership.

 

(h) Restrictions on Ownership. The Series A Preferred Partnership Units shall be
owned and held solely by the General Partner.

 

(i) General. The rights of the General Partner, in its capacity as holder of the
Series A Preferred Partnership Units, are in addition to and not in limitation
of any other rights or authority of the General Partner, in any other capacity,
under the Partnership Agreement. In addition, nothing contained herein shall be
deemed to limit or otherwise restrict any rights or authority of the General
Partner under the Partnership Agreement, other than in its capacity as the
holder of the Series A Preferred Partnership Units.

 

4



--------------------------------------------------------------------------------

EXHIBIT I

 

DESIGNATION OF THE VOTING POWERS, DESIGNATIONS, PREFERENCES AND

RELATIVE, PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS AND

QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF THE

SERIES B PREFERRED PARTNERSHIP

UNITS

 

The following are the terms of the Series B Preferred Partnership Units
established pursuant to this Amendment:

 

(a) Number. The maximum number of authorized Series B Preferred Partnership
Units shall be 6,900,000.

 

(b) Relative Seniority. In respect of rights to receive quarterly distributions
and to participate in distributions of payments in the event of any liquidation,
dissolution or winding up of the Partnership, the Series B Preferred Partnership
Units shall rank (i) senior to the Common Partnership Units and any other class
or series of Partnership Units of the Partnership ranking, as to quarterly
distributions and upon liquidation, junior to the Series B Preferred Partnership
Units (collectively, “Junior Partnership Units”) and (ii) pari passu with the
Series A Preferred Partnership Units and any other class or series of
Partnership Units of the Partnership ranking, as to quarterly distributions and
upon liquidation, pari passu with the Series B Preferred Partnership Units.

 

(c) Quarterly Distributions.

 

(1) The General Partner, in its capacity as the holder of the then outstanding
Series B Preferred Partnership Units, shall be entitled to receive, when and as
declared by the General Partner out of any funds legally available therefor,
cumulative quarterly distributions at the rate of $2.00 per Series B Preferred
Partnership Unit per year, payable quarterly in arrears in cash on March 15,
June 15, September 15 and December 15 of each year or, if not a Business Day (as
hereinafter defined), the next succeeding Business Day, commencing December 15,
1997 (each such day being hereafter called a “Quarterly Distribution Date” and
each period beginning on the day next following a Quarterly Distribution Date
and ending on the next following Quarterly Distribution Date being hereinafter
called a “Distribution Period”). Quarterly distributions on each Series B
Preferred Partnership Unit shall accrue and be cumulative from and including the
date of original issue thereof, whether or not (i) quarterly distributions on
such Series B Preferred Partnership Units are earned or declared or (ii) on any
Quarterly Distribution Date there shall be funds legally available for the
payment of quarterly distributions. Quarterly distributions paid on the Series B
Preferred Partnership Units in an amount less than the total amount of such
quarterly distributions at the time accrued and payable on such Partnership
Units shall be allocated pro rata on a per unit basis among all such Series B
Preferred Partnership Units at the time outstanding.

 

1



--------------------------------------------------------------------------------

“Business Day” shall mean any day, other than a Saturday or Sunday, that is
neither a legal holiday nor a day on which banking institutions in New York City
are authorized or required by law, regulation or executive order to close.

 

(2) The amount of any quarterly distributions accrued on any Series B Preferred
Partnership Units at any Quarterly Distribution Date shall be the amount of any
unpaid quarterly distributions accumulated thereon, to and including such
Quarterly Distribution Date, whether or not earned or declared, and the amount
of quarterly distributions accrued on any Series B Preferred Partnership Units
at any date other than a Quarterly Distribution Date shall be equal to the sum
of the amount of any unpaid quarterly distributions accumulated thereon, to and
including the last preceding Quarterly Distribution Date, whether or not earned
or declared, plus an amount calculated on the basis of the annual distribution
rate for the period after such last preceding Quarterly Distribution Date to and
including the date as of which the calculation is made based on a 360-day year
of twelve 30-day months. When distributions are not paid in full upon the Series
B Preferred Partnership Units (or a sum sufficient for such full payment is not
set apart therefor), all distributions declared upon Series B Preferred
Partnership Units and any other series of Preferred Partnership Units ranking on
a parity as to distributions with the Series B Preferred Partnership Units shall
be declared pro rata so that the amount of distributions declared per unit on
the Series B Preferred Partnership Units and such other series of Preferred
Partnership Units shall in all cases bear to each other the same ratio that
accrued distributions per unit on the Series B Preferred Partnership Units and
such other series of Preferred Partnership Units bear to each other.

 

(3) Except as provided in the immediately preceding paragraph, unless full
cumulative distributions on the Series B Preferred Partnership Units have been
or contemporaneously are declared and paid or declared and a sum sufficient for
the payment thereof set apart for payment of the Series B Preferred Partnership
Units for all past distribution periods and the then current distribution
period, (A) no distributions shall be declared or paid or set apart for payment
on the Preferred Partnership Units ranking, as to distributions, on a parity
with or junior to the Series B Preferred Partnership Units for any period, and
(B) no distributions (other than in Junior Partnership Units) shall be declared
or paid or set aside for payment or other distribution or shall be declared or
made upon the Junior Partnership Units or any other Preferred Partnership Units
ranking on a parity with the Series B Preferred Partnership Units as to
distributions or upon liquidation (“Parity Units”), nor shall any Junior
Partnership Units or any Parity Units be redeemed, purchased or otherwise
acquired for any consideration (or any moneys be paid to or made available for a
sinking fund for the redemption of any Junior Partnership Units or Parity Units)
by the Partnership (except by conversion into or exchange for Junior Partnership
Units).

 

(4) Except as provided herein, the Series B Preferred Partnership Units shall
not be entitled to participate in the earnings or assets of the Partnership, and
no interest, or sum of money in lieu of interest, shall be payable in respect of
any distribution or distributions on the Series B Preferred Partnership Units
which may be in arrears.

 

2



--------------------------------------------------------------------------------

(5) Any distribution made on the Series B Preferred Partnership Units shall be
first credited against the earliest accrued but unpaid quarterly distribution
due with respect to such Partnership Units which remains payable.

 

(6) No quarterly distributions on the Series B Preferred Partnership Units shall
be authorized by the General Partner or be paid or set apart for payment by the
Partnership at such time as the terms and provisions of any agreement of the
General Partner or the Partnership, including any agreement relating to its
indebtedness, prohibit such authorization, payment or setting apart for payment
or provides that such authorization, payment or setting apart for payment would
constitute a breach thereof or a default thereunder, or if such authorization or
payment shall be restricted or prohibited by law. Notwithstanding the foregoing,
quarterly distributions on the Series B Preferred Partnership Units will accrue
whether or not the Partnership has earnings, whether or not there are funds
legally available for the payment of such quarterly distributions and whether or
not such quarterly distributions are authorized.

 

(d) Liquidation Rights.

 

(1) Upon the voluntary or involuntary dissolution, liquidation or winding up of
the Partnership, the General Partner, in its capacity as the holder of the
Series B Preferred Partnership Units then outstanding, shall be entitled to
receive and to be paid out of the assets of the Partnership available for
distribution to its partners, before any payment or distribution shall be made
on any Junior Partnership Units, the amount of $25.00 per Series B Preferred
Partnership Unit, plus accrued and unpaid quarterly distributions thereon.

 

(2) After the payment to the holders of the Series B Preferred Partnership Units
of the full preferential amounts provided for herein, the General Partner, in
its capacity as the holder of the Series B Preferred Partnership Units as such,
shall have no right or claim to any of the remaining assets of the Partnership.

 

(3) If, upon any voluntary or involuntary dissolution, liquidation, or winding
up of the Partnership, the amounts payable with respect to the preference value
of the Series B Preferred Partnership Units and any other Preferred Partnership
Units of the Partnership ranking as to any such distribution on a parity with
the Series B Preferred Partnership Units are not paid in full, the holders of
the Series B Preferred Partnership Units and of such other Preferred Partnership
Units will share ratably in any such distribution of assets of the Partnership
in proportion to the full respective preference amounts to which they are
entitled.

 

(4) Neither the sale, lease or conveyance of all or substantially all of the
property or business of the Partnership, nor the merger or consolidation of the
Partnership into or with any other entity or the merger or consolidation of any
other entity into or with the Partnership, shall be deemed to be a dissolution,
liquidation or winding up, voluntary or involuntary, for the purposes hereof.

 

3



--------------------------------------------------------------------------------

(e) Redemption.

 

(1) The Series B Preferred Partnership Units are not redeemable prior to
September 25, 2002. On and after September 25, 2002, the General Partner may, at
its option, cause the Partnership to redeem at any time all or, from time to
time, part of the Series B Preferred Partnership Units at a price per unit (the
“ Redemption Price”), payable in cash, of $25.00, together with all accrued and
unpaid distributions to and including the date fixed for redemption (the
“Redemption Date”). The Series B Preferred Partnership Units have no stated
maturity and will not be subject to any sinking fund or mandatory redemption
provisions.

 

(2) Procedures of Redemption.

 

(i) At any time that the General Partner exercises its right to redeem all or
any of the Series B Preferred Shares, the General Partner shall exercise its
right to cause the Partnership to redeem an equal number of Series B Preferred
Partnership Units in the manner set forth herein.

 

(ii) No Series B Preferred Partnership Units may be redeemed except from
proceeds from the sale of capital stock of the General Partner, including but
not limited to common stock, preferred stock, depositary shares, interests,
participations or other ownership interests (however designated) and any rights
(other than debt securities convertible into or exchangeable for equity
securities) or options to purchase any of the foregoing. The proceeds of such
sale of capital stock of the General Partner shall be contributed by the General
Partner to the Partnership pursuant to the requirements of Section 4.2 of the
Partnership Agreement.

 

(f) Voting Rights. Except as required by law, the General Partner, in its
capacity as the holder of the Series B Preferred Partnership Units, shall not be
entitled to vote at any meeting of the Partners or for any other purpose or
otherwise to participate in any action taken by the Partnership or the Partners,
or to receive notice of any meeting of Partners.

 

(g) Conversion. The Series B Preferred Partnership Units are not convertible
into or exchangeable for any other property or securities of the Partnership.

 

(h) Restrictions on Ownership. The Series B Preferred Partnership Units shall be
owned and held solely by the General Partner.

 

(i) General. The rights of the General Partner, in its capacity as holder of the
Series B Preferred Partnership Units, are in addition to and not in limitation
of any other rights or authority of the General Partner, in any other capacity,
under the Partnership Agreement. In addition, nothing contained herein shall be
deemed to limit or otherwise restrict any rights or authority of the General
Partner under the Partnership Agreement, other than in its capacity as the
holder of the Series B Preferred Partnership Units.

 

4



--------------------------------------------------------------------------------

EXHIBIT J

 

DESIGNATION OF THE VOTING POWERS, DESIGNATIONS, PREFERENCES AND

RELATIVE, PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS AND

QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF THE

SERIES D PREFERRED PARTNERSHIP

UNITS

 

The following are the terms of the Series D Preferred Partnership Units
established pursuant to this Amendment:

 

(a) Number. The maximum number of authorized Series D Preferred Partnership
Units shall be 400,000.

 

(b) Relative Seniority. In respect of rights to receive quarterly distributions
and to participate in distributions of payments in the event of any liquidation,
dissolution or winding up of the Partnership, the Series D Preferred Partnership
Units shall rank (i) senior to the Common Partnership Units and any other class
or series of Partnership Units of the Partnership ranking, as to quarterly
distributions and upon liquidation, junior to the Series D Preferred Partnership
Units (collectively, “Junior Partnership Units”) and (ii) pari passu with the
Series A Preferred Partnership Units, the Series B Preferred Partnership Units
and any other class or series of Partnership Units of the Partnership ranking,
as to quarterly distributions and upon liquidation, pari passu with the Series D
Preferred Partnership Units.

 

(c) Quarterly Distributions.

 

(1) The General Partner, in its capacity as the holder of the then outstanding
Series D Preferred Partnership Units, shall be entitled to receive, when and as
declared by the General Partner out of any funds legally available therefor,
cumulative quarterly distributions at the rate of $20.00 per Series D Preferred
Partnership Unit per year, payable quarterly in arrears in cash on or about the
last day of January, April, July and October of each year or, if not a Business
Day (as hereinafter defined), the next succeeding Business Day, commencing July
31, 1998 (each such day being hereafter called a “Quarterly Distribution Date”
and each period beginning on the day next following a Quarterly Distribution
Date and ending on the next following Quarterly Distribution Date being
hereinafter called a “Distribution Period”). Quarterly distributions on each
Series D Preferred Partnership Unit shall accrue and be cumulative from and
including the date of original issue thereof, whether or not (i) quarterly
distributions on such Series D Preferred Partnership Units are earned or
declared or (ii) on any Quarterly Distribution Date there shall be funds legally
available for the payment of quarterly distributions. Quarterly distributions
paid on the Series D Preferred Partnership Units in an amount less than the
total amount of such quarterly distributions at the time accrued and payable on
such Partnership Units shall be allocated pro rata on a per unit basis among all
such Series D Preferred Partnership Units at the time outstanding.

 

1



--------------------------------------------------------------------------------

“Business Day” shall mean any day, other than a Saturday or Sunday, that is
neither a legal holiday nor a day on which banking institutions in New York City
are authorized or required by law, regulation or executive order to close.

 

(2) The amount of any quarterly distributions accrued on any Series D Preferred
Partnership Units at any Quarterly Distribution Date shall be the amount of any
unpaid quarterly distributions accumulated thereon, to and including such
Quarterly Distribution Date, whether or not earned or declared, and the amount
of quarterly distributions accrued on any Series D Preferred Partnership Units
at any date other than a Quarterly Distribution Date shall be equal to the sum
of the amount of any unpaid quarterly distributions accumulated thereon, to and
including the last preceding Quarterly Distribution Date, whether or not earned
or declared, plus an amount calculated on the basis of the annual distribution
rate for the period after such last preceding Quarterly Distribution Date to and
including the date as of which the calculation is made based on a 360-day year
of twelve 30-day months. When distributions are not paid in full upon the Series
D Preferred Partnership Units (or a sum sufficient for such full payment is not
set apart therefor), all distributions declared upon Series D Preferred
Partnership Units and any other series of Preferred Partnership Units ranking on
a parity as to distributions with the Series D Preferred Partnership Units shall
be declared pro rata so that the amount of distributions declared per unit on
the Series D Preferred Partnership Units and such other series of Preferred
Partnership Units shall in all cases bear to each other the same ratio that
accrued distributions per unit on the Series D Preferred Partnership Units and
such other series of Preferred Partnership Units bear to each other.

 

(3) Except as provided in the immediately preceding paragraph, unless full
cumulative distributions on the Series D Preferred Partnership Units have been
or contemporaneously are declared and paid or declared and a sum sufficient for
the payment thereof set apart for payment of the Series D Preferred Partnership
Units for all past distribution periods and the then current distribution
period, (A) no distributions shall be declared or paid or set apart for payment
on the Preferred Partnership Units ranking, as to distributions, on a parity
with or junior to the Series D Preferred Partnership Units for any period, and
(B) no distributions (other than in Junior Partnership Units) shall be declared
or paid or set aside for payment or other distribution or shall be declared or
made upon the Junior Partnership Units or any other Preferred Partnership Units
ranking on a parity with the Series D Preferred Partnership Units as to
distributions or upon liquidation (“Parity Units”), nor shall any Junior
Partnership Units or any Parity Units be redeemed, purchased or otherwise
acquired for any consideration (or any moneys be paid to or made available for a
sinking fund for the redemption of any Junior Partnership Units or Parity Units)
by the Partnership (except by conversion into or exchange for Junior Partnership
Units).

 

(4) Except as provided herein, the Series D Preferred Partnership Units shall
not be entitled to participate in the earnings or assets of the Partnership, and
no interest, or sum of money in lieu of interest, shall be payable in respect of
any distribution or distributions on the Series D Preferred Partnership Units
which may be in arrears.

 

2



--------------------------------------------------------------------------------

(5) Any distribution made on the Series D Preferred Partnership Units shall be
first credited against the earliest accrued but unpaid quarterly distribution
due with respect to such Partnership Units which remains payable.

 

(6) No quarterly distributions on the Series D Preferred Partnership Units shall
be authorized by the General Partner or be paid or set apart for payment by the
Partnership at such time as the terms and provisions of any agreement of the
General Partner or the Partnership, including any agreement relating to its
indebtedness, prohibit such authorization, payment or setting apart for payment
or provides that such authorization, payment or setting apart for payment would
constitute a breach thereof or a default thereunder, or if such authorization or
payment shall be restricted or prohibited by law. Notwithstanding the foregoing,
quarterly distributions on the Series D Preferred Partnership Units will accrue
whether or not the Partnership has earnings, whether or not there are funds
legally available for the payment of such quarterly distributions and whether or
not such quarterly distributions are authorized.

 

(d) Liquidation Rights.

 

(1) Upon the voluntary or involuntary dissolution, liquidation or winding up of
the Partnership, the General Partner, in its capacity as the holder of the
Series D Preferred Partnership Units then outstanding, shall be entitled to
receive and to be paid out of the assets of the Partnership available for
distribution to its partners, before any payment or distribution shall be made
on any Junior Partnership Units, the amount of $250.00 per Series D Preferred
Partnership Unit, plus accrued and unpaid quarterly distributions thereon.

 

(2) After the payment to the holders of the Series D Preferred Partnership Units
of the full preferential amounts provided for herein, the General Partner, in
its capacity as the holder of the Series D Preferred Partnership Units as such,
shall have no right or claim to any of the remaining assets of the Partnership.

 

(3) If, upon any voluntary or involuntary dissolution, liquidation, or winding
up of the Partnership, the amounts payable with respect to the preference value
of the Series D Preferred Partnership Units and any other Preferred Partnership
Units of the Partnership ranking as to any such distribution on a parity with
the Series D Preferred Partnership Units are not paid in full, the holders of
the Series D Preferred Partnership Units and of such other Preferred Partnership
Units will share ratably in any such distribution of assets of the Partnership
in proportion to the full respective preference amounts to which they are
entitled.

 

(4) Neither the sale, lease or conveyance of all or substantially all of the
property or business of the Partnership, nor the merger or consolidation of the
Partnership into or with any other entity or the merger or consolidation of any
other entity into or with the Partnership, shall be deemed to be a dissolution,
liquidation or winding up, voluntary or involuntary, for the purposes hereof.

 

3



--------------------------------------------------------------------------------

(e) Redemption.

 

(1) The Series D Preferred Partnership Units are not redeemable prior to April
23, 2003. On and after April 23, 2003, the General Partner may, at its option,
cause the Partnership to redeem at any time all or, from time to time, part of
the Series D Preferred Partnership Units at a price per unit (the “ Redemption
Price”), payable in cash, of $250.00, together with all accrued and unpaid
distributions to and including the date fixed for redemption (the “Redemption
Date”). The Series D Preferred Partnership Units have no stated maturity and
will not be subject to any sinking fund or mandatory redemption provisions.

 

(2) Procedures of Redemption.

 

(i) At any time that the General Partner exercises its right to redeem all or
any of the Series D Preferred Shares, the General Partner shall exercise its
right to cause the Partnership to redeem an equal number of Series D Preferred
Partnership Units in the manner set forth herein.

 

(ii) No Series D Preferred Partnership Units may be redeemed except from
proceeds from the sale of capital stock of the General Partner, including but
not limited to common stock, preferred stock, depositary shares, interests,
participations or other ownership interests (however designated) and any rights
(other than debt securities convertible into or exchangeable for equity
securities) or options to purchase any of the foregoing. The proceeds of such
sale of capital stock of the General Partner shall be contributed by the General
Partner to the Partnership pursuant to the requirements of Section 4.2 of the
Partnership Agreement.

 

(f) Voting Rights. Except as required by law, the General Partner, in its
capacity as the holder of the Series D Preferred Partnership Units, shall not be
entitled to vote at any meeting of the Partners or for any other purpose or
otherwise to participate in any action taken by the Partnership or the Partners,
or to receive notice of any meeting of Partners.

 

(g) Conversion. The Series D Preferred Partnership Units are not convertible
into or exchangeable for any other property or securities of the Partnership.

 

(h) Restrictions on Ownership. The Series D Preferred Partnership Units shall be
owned and held solely by the General Partner.

 

(i) General. The rights of the General Partner, in its capacity as holder of the
Series D Preferred Partnership Units, are in addition to and not in limitation
of any other rights or authority of the General Partner, in any other capacity,
under the Partnership Agreement. In addition, nothing contained herein shall be
deemed to limit or otherwise restrict any rights or authority of the General
Partner under the Partnership Agreement, other than in its capacity as the
holder of the Series D Preferred Partnership Units.

 

4